Case 2:17-cv-01248-WHW-CLW Document 25 Filed 10/30/18 Page 1 of 70 PageID: 122



                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


 IN RE: COGNIZANT TECHNOLOGY                       Civil Action No.: 2:17-cv-01248-WHW-CLW
 SOLUTIONS CORPORATION
 DERIVATIVE LITIGATION                             JURY TRIAL DEMANDED


                             CONSOLIDATED VERIFIED
                        SHAREHOLDER DERIVATIVE COMPLAINT

        Plaintiffs John Lautzenheiser (“Lautzenheiser”), Michael S. Graniero, III (“Graniero”)

 and Marjorie A. Hoy, as Trustee and Beneficiary of the James B. Hoy & Marjorie A. Hoy

 TTEES FBO Marjorie A. Hoy Rev Liv Trust (“Hoy”) (collectively, “Plaintiffs”), by their

 undersigned counsel, submit this Consolidated Verified Shareholder Derivative Complaint on

 behalf of Cognizant Technology Solutions Corporation (“Cognizant” or the “Company”) against

 certain current and former officers and members of Cognizant’s Board of Directors (the

 “Board”) named herein. Plaintiffs make these allegations upon personal knowledge as to their

 own actions and, as to all other matters, on information and belief based upon the investigation

 of their undersigned counsel which include, among other things: (1) a review of Cognizant’s

 public filings with the U.S. Securities and Exchange Commission (“SEC”); (2) pleadings, papers,

 and any documents filed with and publicly available from a related pending securities fraud class

 action captioned In re Cognizant Technology Solutions Corporation Securities Litigation, No.

 2:16-cv-06509 (D. N.J.) (the “Securities Class Action”); and (3) a review of news reports, press

 releases, and other publicly available sources.

 I.     NATURE OF PROCEEDINGS

        1.      This shareholder derivative action is about Cognizant’s, multi-year, multi-million

 dollar bribery scheme perpetrated in India in violation of the U.S. Foreign Corrupt Practices Act
Case 2:17-cv-01248-WHW-CLW Document 25 Filed 10/30/18 Page 2 of 70 PageID: 123



 the (“FCPA”) and other applicable anti-corruption and anti-bribery laws, and insider trading by

 top Company insiders before the long-running bribery scheme was revealed. Plaintiffs, on

 behalf of nominal defendant Cognizant, assert claims against the Individual Defendants (defined

 below) for breaches of fiduciary duties, unjust enrichment, insider selling, violation of Section

 14(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), issuing false and misleading

 statements in violation of Section 10(b) of the Exchange Act and SEC Rule 10b-5 promulgated

 thereunder, and corporate waste, which occurred from at least February 25, 2015 to September

 29, 2016 (the “Relevant Period”).

        2.      Although headquartered in the U.S., Cognizant’s principal operations are based in

 India. This was vital to profitability: under the direction of the Individual Defendants, the

 Company leveraged the lower labor, tax, and other business costs of its Indian operations to

 provide IT services to its global clients at highly competitive prices.

        3.      One of the principal ways Cognizant cut its own costs, and in turn delivered low

 cost services to clients, was by locating its Indian “campuses” in “Special Economic Zones” or

 “SEZs.” Companies operating from within SEZs are guaranteed a number of highly lucrative

 benefits, including numerous tax exemptions and holidays; easing of various customs and labor

 regulations and procedures; and heightened access to credit, infrastructure, and other resources.

        4.      To develop or operate a facility within a SEZ, businesses are required to secure

 licenses from India’s government. Given the extraordinary value that flows to license holders,

 SEZ licenses are highly sought-after.

        5.      At the beginning of the Relevant Period, the Individual Defendants faced pressure

 to obtain these valuable licenses for the Company because the Indian central government

 indicated it would soon begin to eliminate the availability of tax benefits for new operations in




                                                   2
Case 2:17-cv-01248-WHW-CLW Document 25 Filed 10/30/18 Page 3 of 70 PageID: 124



 the SEZs. This led to Cognizant aggressively expanding its SEZ operations under the direction

 of the Individual Defendants, including constructing or expanding four of its ten massive “global

 delivery centers,” each housing thousands of employees.

        6.      The Individual Defendants publicly proclaimed in the Company’s SEC filings that

 Cognizant was profiting enormously from the SEZ status of its Indian operations. For example,

 when Cognizant’s Annual Report on Form 10-K was filed with the SEC on February 25, 2016,

 the Individual Defendants stated therein that tax benefits derived from SEZ licenses increased

 the Company’s net income by $201.4 million (more than 14%) and increased diluted earnings

 per share (“EPS”) by $0.33 per share (more than 12%).

        7.      Significantly, while the Individual Defendants were reporting strong financial

 results based in substantial part on the location of Cognizant’s Indian operations in SEZs, they

 repeatedly assured investors that the Company was in compliance with anticorruption laws and

 was not paying bribes to foreign officials to obtain its SEZ licenses. At all times, the Company’s

 compliance with anticorruption and anti-bribery laws was important to shareholders and analysts

 alike given the benefits the SEZs provided to the Company and the risks this illegal behavior

 would pose to Cognizant’s ability to obtain and retain its SEZ licenses.

        8.      During the Relevant Period, the Individual Defendants caused Cognizant to issue

 annual “Sustainability Reports,” assuring investors that audits of anticorruption compliance had

 been conducted, which had uncovered “no incidents” of corruption. Similarly, the Individual

 Defendants caused the Company to routinely assure investors in SEC filings throughout the

 Relevant Period that the Company’s internal controls implemented to detect any kind of

 improper payments were “effective.”




                                                 3
Case 2:17-cv-01248-WHW-CLW Document 25 Filed 10/30/18 Page 4 of 70 PageID: 125



        9.      The Individual Defendants’ representations were patently false. On September

 30, 2016, the truth began to be revealed by the unexpected, abrupt departure of Cognizant’s then-

 President, defendant Gordon J. Coburn (“Coburn”). The Individual Defendants did not explain

 or offer any reasons for Coburn’s sudden departure, although he had been regarded by at least

 one senior Cognizant employee as the “second in command” and “public face” of the Company. 1

        10.     That same day, in a Form 8-K filed with the SEC, it was also revealed the

 existence of “an internal investigation into whether certain payments relating to facilities in India

 were made improperly and in possible violation of the U.S. Foreign Corrupt Practices Act

 [(“FCPA”)] and other applicable laws.”        The 8-K stated that this purportedly independent

 internal investigation was being conducted under the oversight of the Company’s Audit

 Committee, with the assistance of outside counsel, and that the investigation was “currently

 focused on a small number of Company-owned facilities.”

        11.     On September 30, 2016, the Company announced that the U.S. Department of

 Justice (“DOJ”) and the SEC had been notified regarding the internal investigation and that the

 Company was “cooperating fully with both agencies.”

        12.     The internal investigation ultimately revealed that between 2010 and 2015, the

 Company made at least $6 million in improper payments to Indian officials to obtain SMZ

 licenses for its Indian facilities. Importantly, it was also revealed in Cognizant’s Quarterly

 Report on Form 10-Q, filed November 7, 2016, that “certain members of senior management

 may have participated in or failed to take action to prevent the making of potentially improper

 payments by either overriding or failing to enforce the controls established by the Company

 1
     In denying in part the motion to dismiss in the Securities Action in August 2018, this Court
 concluded that “the inference that Coburn was a participant in the bribery is ‘cogent and at least
 as compelling’ as the nonculpable inference that he resigned because of poor performance or
 unfortunately serendipitous timing.”


                                                  4
Case 2:17-cv-01248-WHW-CLW Document 25 Filed 10/30/18 Page 5 of 70 PageID: 126



 relating to real estate and procurement principally in connection with permits for certain facilities

 in India.”

        13.     Egregiously, while the Company’s stock was trading at inflated prices due to the

 Individual Defendants’ false and misleading statements alleged herein claiming that the

 Company was in compliance with anticorruption laws and was not paying bribes to foreign

 officials to obtain its SEZ licenses, certain of the Individual Defendants – including Board

 members -- benefited from their knowledge of material, adverse, non-public information and the

 artificially inflated price of the Company’s stock, by collectively selling their personally held

 Cognizant shares for over $48 million in proceeds before the truth was revealed.

        14.     The Individual Defendants breached their non-exculpable fiduciary duties of

 loyalty and good faith and committed other violations of law, and as a result of their misconduct,

 Cognizant has suffered damages as alleged herein.

        15.     As a result of the Individual Defendants’ serious misconduct alleged herein, in

 2016 the Company was named as a defendant in the Securities Class Action. Very recently, on

 August 8, 2018, this Court denied in part the motion to dismiss filed in the Securities Class

 Action. In so doing, this Court concluded, among other things, that three sets of false and

 misleading statements had been sufficiently alleged: (a) statements touting the benefits of SEZ

 licenses; (b) statements in the 2015 & 2016 Sustainability Reports touting anticorruption

 compliance and training and claiming no significant risks of corruption were reported; and (c)

 financial reports which misstated bribes as capital expenditures. Moreover, this Court concluded

 based on the facts alleged there is a strong inference of scienter as to Cognizant based on the

 “breadth and duration of the alleged bribery scheme, the importance of SEZ licenses to the




                                                  5
Case 2:17-cv-01248-WHW-CLW Document 25 Filed 10/30/18 Page 6 of 70 PageID: 127



 [C]ompany, and the alleged involvement of Defendant Coburn and other unnamed members of

 senior management.”

        16.     This derivative action is brought by Plaintiffs to ensure that the Individual

 Defendants be held accountable for the severe harm flowing to the Company from their breaches

 of fiduciary duty and other serious misconduct.

 II.    JURISDICTION AND VENUE

        17.     Pursuant to 28 U.S.C. §1331 and section 27 of the Exchange Act, this Court has

 jurisdiction over the claims asserted herein for violations of sections 10(b) and 14(a) of the

 Exchange Act and SEC Rule 14a-9 promulgated thereunder. This Court has supplemental

 jurisdiction over the remaining claims under 28 U.S.C. §1367.

        18.     The Court has personal jurisdiction over each Defendant because each Defendant

 is either a corporation that does sufficient business in this District or is an individual who has

 sufficient minimum contacts with this District, so as to render the exercise of jurisdiction by the

 District courts permissible under traditional notions of fair play and substantial justice.

        19.     Venue is proper in this district because a substantial portion of the transactions

 and wrongs complained of herein, including the defendants’ primary participation in the

 wrongful acts detailed herein, occurred in this district. The Company is headquartered in this

 district, and defendants have received substantial compensation in this district by engaging in

 numerous activities and conducting business here, which had an effect in this district.

 III.   PARTIES

        A.      Plaintiffs




                                                   6
Case 2:17-cv-01248-WHW-CLW Document 25 Filed 10/30/18 Page 7 of 70 PageID: 128



        20.    Plaintiff Lautzenheiser was a shareholder of Cognizant at the time of the

 wrongdoing complained of, has continuously been a shareholder of Cognizant since May 8,

 2012and is a current Cognizant shareholder.

        21.    Plaintiff Graniero was a shareholder of Cognizant at the time of the wrongdoing

 complained of, has continuously been a shareholder of Cognizant since December 2014 and is a

 current Cognizant shareholder.

        22.    Plaintiff Hoy was a shareholder of Cognizant at the time of the wrongdoing

 complained of, has continuously been a shareholder of Cognizant since March 28, 2013, and is a

 current Cognizant shareholder.

        B.     Nominal Defendant

        23.    Nominal Defendant Cognizant is incorporated in Delaware and its principal place

 of business is located at 500 Frank W. Burr Boulevard, Teaneck, New Jersey 07666.

        C.     Individual Defendants

        24.    Defendant Francisco D’Souza (“D’Souza”) has been a director of the Company

 and the Chief Executive Officer (“CEO”) since 2007.     During the Relevant Period, D’Souza

 served on the Executive Committee with defendants Coburn and Lakshmi Narayanan

 (“Narayanan”). D’Souza received $11,951,383 in compensation from Cognizant for the year

 ended December 31, 2015, and $12,030,863 in compensation from Cognizant for the year ended

 December 31, 2016.

        25.    Defendant Karen McLoughlin (“McLoughlin”) has been the Company’s Chief

 Financial Officer (“CFO”) since February 6, 2012.    She received $3,705,728 in compensation

 from Cognizant for the year ended December 31, 2015, and $3,637,530 in compensation from

 Cognizant for the year ended December 31, 2016.




                                               7
Case 2:17-cv-01248-WHW-CLW Document 25 Filed 10/30/18 Page 8 of 70 PageID: 129



        26.    Defendant Coburn was the Company’s President until September 27, 2016, when

 he abruptly resigned. Coburn had been President of Cognizant since February 6, 2012. Prior to

 that, from March 1998 until February 2012, Coburn was the Company’s CFO and Treasurer, and

 from January 2007 until February 2012, he also held the position of Chief Operating Officer.

 Prior to his departure from the Company, Coburn also served on the Board’s Executive

 Committee with defendants D’Souza and Narayanan. Coburn is a defendant in the sustained

 Securities Class Action. Coburn received $6,968,995 in compensation from Cognizant for the

 year ended December 31, 2015, and $4,494,983 in compensation from Cognizant for the year

 ended December 31, 2016.

        27.    Defendant Thomas M. Wendel (“Wendel”) served as a director of the Company

 from June 2001 until June 6, 2017. During the Relevant Period, Wendel was Chairman of the

 Nominating and Corporate Governance Committee and a member of the Audit Committee. He

 received $293,996 in compensation from Cognizant for the year ended December 31, 2015, and

 $325,447 in compensation from Cognizant for the year ended December 31, 2016.

        28.    Defendant John E. Klein (“Klein”) has been a director of the Company since March

 1998 and has served as the Chairman of the Board since December 2003. During the Relevant

 Period, Klein was Chairman of the Compensation Committee and a member of the Audit and

 Nominating and Corporate Governance Committees. Klein received $440,441 in compensation

 from Cognizant for the year ended December 31, 2015, and $494,947 in compensation from

 Cognizant for the year ended December 31, 2016.

        29.    Defendant Zein Abdalla (“Abdalla”) has been a director of the Company since

 September 2015.    During the Relevant Period, Abdalla was a member of the Audit and

 Nominating and Corporate Governance Committees.             Abdalla received $180,423 in




                                               8
Case 2:17-cv-01248-WHW-CLW Document 25 Filed 10/30/18 Page 9 of 70 PageID: 130



 compensation from Cognizant for the year ended December 31, 2015 and $323,947 in

 compensation from Cognizant for the year ended December 31, 2016.

        30.    Defendant Jonathan C. Chadwick (“Chadwick”) has been a director of the

 Company since April 2016. During the Relevant Period, Chadwick was a member of the Audit

 Committee. Chadwick received $359,302 in compensation from Cognizant for the year ended

 December 31, 2016.

        31.    Defendant Leo S. Mackay, Jr. (“Mackay”) has been a director of the Company since

 September 2012. During the Relevant Period, Mackay was a member of the Audit Committee.

 He received $289,496 in compensation from Cognizant for the year ended December 31, 2015,

 and $316,447 in compensation from Cognizant for the year ended December 31, 2016.

        32.    Defendant Maureen Breakiron-Evans (“Breakiron-Evans”) has been a director of

 the Company since May 2009. During the Relevant Period, Breakiron-Evans was Chairman of

 the Audit Committee and a member of the Nominating and Corporate Governance Committee.

 She received $314,804 in compensation from Cognizant for the year ended December 31, 2015,

 and $350,447 in compensation from Cognizant for the year ended December 31, 2016.

        33.    Defendant Robert E. Weissman (“Weissman”) served as a director of the

 Company from May 2001 until December 14, 2017. During the Relevant Period, Weissman was

 Chairman of the Nominating and Corporate Governance Committee and a member of the

 Compensation Committee. He received $298,804 in compensation from Cognizant for the year

 ended December 31, 2015, and $328,447 in compensation from Cognizant for the year ended

 December 31, 2016.

        34.    Defendant John N. Fox, Jr. (“Fox”) has been a director of the Company since

 December 2007. During the Relevant Period, Fox was a member of the Compensation and




                                               9
Case 2:17-cv-01248-WHW-CLW Document 25 Filed 10/30/18 Page 10 of 70 PageID: 131



  Nominating and Corporate Governance Committees. He received $287,996 in compensation from

  Cognizant for the year ended December 31, 2015, and $313,447 in compensation from

  Cognizant for the year ended December 31, 2016.

         35.     Defendant Narayanan served as a director of the Company from December 2003

  until June 6, 2017. Narayanan’s career at Cognizant started in 1994 when he served as Chief

  Technology Officer at the Company’s Indian subsidiary and was promoted to President of that

  unit in 1996. Thereafter, in 1998, Narayanan was named President of Cognizant, being elevated

  to the role of CEO and President in 2003, positions he held until 2006. He became the Company’s

  Executive Vice Chairman in 2007, a position he held until November 2014. During the Relevant

  Period, Narayanan was the Vice Chairman of the Board and served on the Executive Committee

  with defendants D’Souza and Coburn. Narayanan received $278,996 in compensation from

  Cognizant for the year ended December 31, 2015, and $299,947 in compensation from

  Cognizant for the year ended December 31, 2016.

         36.     Defendant Michael Patsalos-Fox (“Patsalos-Fox”) has been a director of the

  Company since July 2012. During the Relevant Period, Patsalos-Fox was a member of the

  Compensation and Nominating and Corporate Governance Committees. He received $287,996

  in compensation from Cognizant for the year ended December 31, 2015, and             $313,447      in

  compensation from Cognizant for the year ended December 31, 2016.

         37.     Defendant Rajeev Mehta (“Mehta”) is the President of Cognizant. Mehta has

  worked at Cognizant since 1997, and prior to his role as President, he served as Chief Executive

  of IT services. In that position, he led industry, geographic, and delivery operations globally.

         38.     Defendant Ramakrishnan Chandrasekaran (“Chandrasekaran”) is the Company’s

  Executive Vice Chairman for Cognizant’s India operations.




                                                  10
Case 2:17-cv-01248-WHW-CLW Document 25 Filed 10/30/18 Page 11 of 70 PageID: 132



         39.     Defendants Coburn, D’Souza, McLoughlin, Wendel, Klein, Abdalla, Chadwick,

  Weissman, Mackay, Breakiron-Evans, Mackay, Fox, Patsalos-Fox, Mehta, Chandrasekaran, and

  Narayanan are collectively referred to herein as the “Individual Defendants.”

         40.     Defendants Abdalla, D’Souza, Mackay, Weissman, Breakiron-Evans, Fox,

  Narayanan, Wendel, Chadwick, Klein, and Patsalos-Fox are collectively referred to herein as the

  “Director Defendants.”

         41.     Defendants D’Souza, Coburn, Breakiron-Evans, Fox, Klein, and McLoughlin are

  collectively referred to herein as the “Insider Selling Defendants.”

         42.     Defendants Abdalla, Mackay, Breakiron-Evans, Wendel, Chadwick, and Klein

  are sometimes collectively referred to herein as the “Audit Committee Defendants.”

  IV.    THE INDIVIDUAL DEFENDANTS’ DUTIES

         43.     By reason of their positions as officers, directors, and/or fiduciaries of Cognizant

  and because of their ability to control the business and corporate affairs of Cognizant, the

  Individual Defendants owed Cognizant and its shareholders fiduciary obligations of good faith,

  loyalty, and candor and were and are required to use their utmost ability to control and manage

  Cognizant in a fair, just, honest, and equitable manner. The Individual Defendants were and are

  required to act in furtherance of the best interests of Cognizant and its shareholders so as to

  benefit all shareholders equally and not in furtherance of their personal interest or benefit. Each

  director and officer of the Company owes to Cognizant and its shareholders the fiduciary duty to

  exercise good faith and diligence in the administration of the affairs of the Company and in the

  use and preservation of its property and assets and the highest obligations of fair dealing.

         44.     The Individual Defendants, because of their positions of control and authority as

  directors and/or officers of Cognizant, were able to and did, directly and/or indirectly, exercise




                                                   11
Case 2:17-cv-01248-WHW-CLW Document 25 Filed 10/30/18 Page 12 of 70 PageID: 133



  control over the wrongful acts complained of herein. Because of their advisory, executive,

  managerial, and directorial positions with Cognizant, each of the Individual Defendants had

  knowledge of material non-public information regarding the Company.

         45.    To fulfill their duties, the officers and directors of Cognizant were required to

  exercise reasonable and prudent supervision over the management, policies, practices, and

  controls of the Company. By virtue of such duties, the officers and directors of Cognizant were

  required to, among other things:

                a.      Exercise good faith to ensure that the affairs of the Company were
                        conducted in an efficient, business-like manner so as to provide the
                        highest quality performance of their business;

                b.      Exercise good faith to ensure that the Company was operated in a diligent,
                        honest and prudent manner and complied with all applicable federal and
                        state laws, rules, regulations and requirements, and all contractual
                        obligations, including acting only within the scope of its legal authority;
                        and

                c.      When put on notice of problems with the Company’s business practices
                        and operations, exercise good faith in taking appropriate action to correct
                        the misconduct and prevent its recurrence.

         46.    Pursuant to the Audit Committee Charter, all members of the Audit Committee

  were and are responsible for, among other things, overseeing: “[1] [t]he integrity of the

  Company’s financial information reported to the public and the adequacy of the Company’s

  internal controls; [2] [t]he qualifications, independence and performance of the Company’s

  independent registered public accounting firm (the “independent auditors”); [3] [t]he

  performance of the Company’s internal audit function; and [4] [t]he review and evaluation of

  enterprise risk management.” Further, according to the Audit Committee Charter:

         The Audit Committee shall review and discuss with the Company’s management
         and independent auditor the Company’s audited financial statements . . . .




                                                12
Case 2:17-cv-01248-WHW-CLW Document 25 Filed 10/30/18 Page 13 of 70 PageID: 134



         The Audit Committee shall consider whether it will recommend to the Board of
         Directors that the Company’s audited financial statements be included in the
         Company’s Annual Report on Form 10-K.

                                            *      *      *

         The Audit Committee shall direct management to advise the Audit Committee in
         the event that the Company proposes to disclose interim financial information prior
         to completion of the independent auditor’s review of interim financial
         information.

                                            *      *      *

         The Audit Committee shall:

                 (i)       Review with management and independent auditors the earnings
                           press releases; and

                 (ii)      Periodically discuss with management, policies regarding earnings
                           release, financial information and earnings guidance provided to
                           analysts.

         47.     The Company also maintains an Anti-Corruption Policy which applies to all

  Cognizant employees, including directors and officers, as well as all Cognizant business units

  and subsidiaries, joint ventures over which Cognizant has operational control, and business

  partners (collectively, “Associates”). Per the Anti-Corruption Policy, Cognizant commits to

  “doing business ethically and complying with all anti-corruption laws that may apply to the

  Company including the FCPA, the U.K. Bribery Act 2010 (the “UK Bribery Act”), and local

  anti-corruption laws.”

         48.     The Anti-Corruption Policy states, “[n]o one – neither Cognizant employees nor

  others acting on Cognizant’s behalf – is permitted to offer, make, promise, request, or accept a

  bribe, or to otherwise make any improper payment in connection with Cognizant’s business.” To

  this end, Cognizant’s Anti-Corruption Policy states, in relevant part:

         Cognizant’s rule about corruption is simple: we never pay bribes or act corruptly.



                                                   13
Case 2:17-cv-01248-WHW-CLW Document 25 Filed 10/30/18 Page 14 of 70 PageID: 135



                                            *      *       *

          This [Anti-Corruption] Policy prohibits bribery of Government Officials and
          private persons, or making payments to relatives, friends, or colleagues of a
          private person or of a Government Official to obtain an unfair business advantage.

          49.    Moreover, Cognizant also has a Core Values and Code of Ethics (“Code of

  Ethics”), which applies to all of the Individual Defendants as directors and officers. According

  to Cognizant’s Code of Ethics, the Company’s officers, directors and employees are charged

  with:

          PREVENTING CORRUPT ACTIVITIES. No bribery. Bribing a government
          official is illegal no matter where it occurs. Specifically, we do not corruptly give
          or offer, directly or indirectly, anything of value, including cash, gifts, favors,
          charitable and political contributions, or hospitality/entertainment, to a
          government official to obtain or maintain business or any other advantage for the
          Company. The same is true for private individuals doing business with
          Cognizant.

                                            *      *       *

          NEVER ENGAGE IN INSIDER DEALING. Through our work at Cognizant,
          some of us may learn about material, nonpublic (or “inside”) information,
          potentially relating to our Company as well as other companies with which we
          work. Trading securities, whether Cognizant’s or a company with which we do
          business, based on inside information is illegal and is strictly prohibited. Also, we
          may not give any such inside information – or “tip” – to others who might make
          trades based on it.

          50.    Finally, the Company has an Insider Trading Policy (the “Insider Trading Policy”).

  The Insider Trading Policy is designed to prevent insider trading or the appearance of

  impropriety, to satisfy the Company’s obligation to reasonably supervise the activities of Company

  personnel, and to help Company personnel avoid the severe consequences associated with

  violations of insider trading laws. It applies to the Company’s directors, officers, and employees

  and continues to apply following the termination of any such individual’s service to or




                                                   14
Case 2:17-cv-01248-WHW-CLW Document 25 Filed 10/30/18 Page 15 of 70 PageID: 136



  employment with the Company until any material, nonpublic information possessed by such

  individual has become public or is no longer material.

         51.      According to the Insider Trading Policy, “It is illegal for any director, officer or

  employee of the Company to trade in the securities of the Company while in the possession of

  material, nonpublic information about the Company. It is also illegal for any director, officer, or

  employee of the Company to disclose material, nonpublic information about the Company to

  others who may trade on the basis of that information.”

  V.     SUBSTANTIVE ALLEGATIONS

               A. Cognizant’s Success as an Outsourcing Business Was Driven by Its Use of
                  SEZs to Lower the Company’s Taxes and Costs

         52.      Cognizant is a leading provider of IT outsourcing services, with its principal

  operations in India. Cognizant began as an Indian company headquartered in Chennai and even

  though the Company later moved its headquarters to the United States, the bulk of Cognizant’s

  operations remain in India. During the Relevant Period, more than 150,000 of Cognizant’s

  approximately 200,000 employees, 75% of the Company’s workforce, were located in India.

         53.      Cognizant’s success was mainly driven by its “global delivery model,” in which

  the Company leveraged the lower labor, tax, and other costs of doing business in India to provide

  highly competitive pricing on its services. The Individual Defendants repeatedly told investors

  that the Company’s business strategy, spearheaded by Cognizant’s ability to provide lower cost

  services, revolved around a “dual mandate” which was helping clients achieve operational

  efficiency by reducing their IT costs and redeploying those savings into new digital technologies.

  For instance, defendant McLoughlin told investors at an August 12, 2015 investor conference,

  “[W]e’re seeing clients continue to look for partners who can execute on this dual mandate. So

  help me drive down my costs of my current operations . . . and take those dollars and really


                                                   15
Case 2:17-cv-01248-WHW-CLW Document 25 Filed 10/30/18 Page 16 of 70 PageID: 137



  deploy them into meaningful digital transformation. . . . [We] think that will continue to be a

  driver of growth as we move forward.”

         54.       The Individual Defendants repeatedly touted Cognizant’s success in delivering

  cost savings to its clients as key to its execution of this dual mandate. For example, at a

  September 6, 2016 investor conference, defendant D’Souza stated, “[W]e’ve been very

  successful at, while maintaining our margins, being able to achieve the cost of ownership that the

  clients want.”     The SEZs were the crown jewel in Cognizant’s business model.             Indeed,

  Cognizant’s website stated that India was “a crucial piece of [that] global business strategy”

  because of the cost savings produced by centralizing operations in India.

         55.       Licenses to develop and/or operate within SEZs are awarded by Indian central and

  regional governments. Companies who receive these licenses are guaranteed a plethora of

  lucrative benefits, including numerous tax exemptions and holidays, easing of various customs

  and labor regulations and procedures, and heightened access to credit, infrastructure, and other

  resources.   Additionally, businesses operating within SEZs are entitled to “self-certify”

  compliance with applicable regulatory regimes, including labor and customs laws and

  regulations, and have access to expedited dispute resolution mechanisms.

         56.       Cognizant built and operated in India at least ten “global delivery centers” (large

  IT campuses that housed thousands of employees) and aggressively pursued SEZ licensing for

  those facilities. In particular, Cognizant constructed or expanded at least four of its ten SEZ-

  licensed Indian global delivery centers during the Relevant Period: those located in Kolkata,

  Coimbatore, Hyderabad, and the Company’s Indian headquarters in Chennai.

         57.       Building and expanding SEZ-licensed facilities was vital to the Company’s

  performance in multiple ways.          First, building and expanding SEZ facilities increased




                                                   16
Case 2:17-cv-01248-WHW-CLW Document 25 Filed 10/30/18 Page 17 of 70 PageID: 138



  Cognizant’s ability to increase its revenue because the more employees the Company could put

  to work at its SEZ facilities, the more revenue it would book. Accordingly, analysts repeatedly

  focused on the Company’s headcount and “utilization rates,” i.e., the extent to which employees’

  time was being billed to client projects. For instance, in a July 25, 2016 report, Deutsche Bank

  analysts stated, “the company continues to focus on retention efforts and we believe headcount

  remains an important leading indicator and expect headcount growth to accelerate ahead of

  revenue acceleration.”

         58.     Second, as noted above, the SEZ status of Cognizant’s Indian operations allowed

  the Company to significantly reduce its tax and operating costs, which in turn was critical to its

  financial performance. Indeed, in reports filed with the SEC throughout the Relevant Period,

  Cognizant reported that the tax benefits the Company derived from its SEZ licenses alone

  increased the Company’s net income by hundreds of millions of dollars.                      Cognizant

  acknowledged that these benefits materially impacted the Company’s financial condition, and

  that “[c]hanges in Indian tax laws” that “would reduce or deny SEZ tax benefits could have a

  material adverse effect on our business, results of operations and financial condition.”2

         59.     Third, the enormous tax and operating cost savings Cognizant generated through

  the SEZ status of its Indian operations gave Cognizant a significant competitive advantage

  among its outsourcing peers and was instrumental in helping the Company garner new business

  through the delivery of lower cost IT services to its US and European clients. Indeed, during the

  Company’s August 5, 2016 earnings call, defendant Coburn told investors that cost-cutting

  “remains absolutely essential to almost every client” the Company has, and Cognizant’s SEC



  2
     See, e.g., Cognizant’s Annual Report, on Form 10-K, filed with the SEC on February 25,
  2016, at 27 (“2015 Form 10-K”).


                                                  17
Case 2:17-cv-01248-WHW-CLW Document 25 Filed 10/30/18 Page 18 of 70 PageID: 139



  filings listed “competitive pricing of services” as one of the “principal competitive factors

  affecting the markets for our services.”3

               B. Planned Tax Law Changes in India Put Increased Pressure on Cognizant to
                  Obtain SEZ Licensing for Its Facilities As Quickly As Possible

         60.      During the Relevant Period, looming changes to Indian tax law that would phase

  out tax benefits for SEZs established after April 2017 put increased pressure on Cognizant to

  obtain valuable SEZ licensing for its Indian operations as quickly as possible. In February 2015,

  India’s Finance Minister, Arun Jaitley, sent signals that the government could in the future move

  to limit tax benefits for newly constructed SEZs. The effect of this proposed change in the

  treatment of SEZs would have been devastating to Cognizant’s business model.

         61.      This put increased pressure on Cognizant to obtain valuable SEZ licensing for its

  Indian operations as quickly as possible.

         62.      Given the enormous pressure the Company faced to obtain SEZ licensing for its

  facilities prior to the phasing out of tax benefits for new operations, Cognizant embarked on an

  SEZ development spree. In early September 2015, Cognizant signed agreements with the Tamil

  Nadu state government to expand its major global delivery center in Coimbatore and its Indian

  headquarters in Chennai.

         63.      Shortly thereafter, in March 2016, Cognizant received approval from the

  Telangana state government to construct a massive SEZ facility in the state’s capital, Hyderabad,

  which would house 8,500 employees.

         64.      In August 2016, Cognizant received approval to construct an SEZ facility in

  Kolkata, West Bengal, occupying a sprawling fifteen acre plot.



  3
     See, e.g., Cognizant’s Annual Report, on Form 10-K, filed with the SEC on February 27,
  2015, at 11 (“2014 Form 10-K”).


                                                 18
Case 2:17-cv-01248-WHW-CLW Document 25 Filed 10/30/18 Page 19 of 70 PageID: 140



         65.      Interestingly, while Cognizant was having great success procuring SEZ licensing

  for its Kolkata facilities, the state government refused to grant licenses to the Company’s

  competitors, including Wipro Limited (“Wipro”) and Infosys Limited (“Infosys”). Both Wipro

  and Infosys had purchased fifty acres of land apiece in the region based on the previous state

  administration’s assurances that their projects would receive SEZ status, only to have the new

  state government decline their applications.

               C. The Individual Defendants Highlighted the Benefits of Cognizant’s SEZ
                  Licenses as a Basis of the Company’s Strong Financial Performance and
                  Assured Investors that Cognizant Did Not Violate Anti-Corruption Laws

         66.      During the Relevant Period, the Individual Defendants repeatedly emphasized that

  the Company’s SEZ facilities were the foundation of its strong financial performance. At the

  same time, the Individual Defendants also assured investors that they had legitimately obtained

  the SEZ licenses, publicly stating that Cognizant did not make any improper payments to

  government officials, and that the Company maintained a system of adequate internal controls

  precisely to prevent such wrongdoing.

                  1.     The Individual Defendants Reported that Cognizant’s SEZ
                         Operations Were a Crucial Driver of Its Strong Financial
                         Performance

         67.      When reporting Cognizant’s financial results, the Individual Defendants

  repeatedly highlighted the benefits the Company received from the SEZ status of its Indian

  operations. For instance, in the 2014 Form 10-K, Cognizant explained that its financial results

  were driven in significant part by its SEZ facilities, stating that “the effect of the income tax

  holidays granted by the Indian government was to reduce the overall income tax provision and

  increase net income by approximately [$183 million] . . . and increase diluted EPS by $0.30.” In

  its 2015 Form 10-K, Cognizant again emphasized that its results were driven significantly by its




                                                 19
Case 2:17-cv-01248-WHW-CLW Document 25 Filed 10/30/18 Page 20 of 70 PageID: 141



  Indian SEZ operations, reporting that these facilities had “increase[d] net income by

  approximately $201.4 million . . . and increase[d] diluted EPS by $0.33,” a material increase

  over the prior year.

         68.     The Individual Defendants went out of their way to represent to investors that

  expanding Cognizant’s SEZ facilities was a key part of its business strategy. For instance, in the

  Company’s SEC filings, the Individual Defendants repeatedly stated that “[w]e pursue an

  international strategy that includes expanded infrastructure investments in India. . . . We have

  constructed and expect to continue to operate most of our newer development facilities in SEZs,”

  and Cognizant would continue to “[l]ocate most of our new development center facilities in tax

  incentivized areas.” See 2015 Form 10-K, at 47, 58, 92.

         69.     The Individual Defendants also assured investors that Cognizant was pursuing

  this strategy by making significant capital expenditures to grow and expand its SEZ operations.

  For instance, in its second quarter 2016 Form 10-Q, Cognizant stated that, “[a]s of June 30,

  2016, we had outstanding fixed capital commitments of approximately $184.0 million related to

  our India development center expansion program to build new state-of-the-art IT development

  and delivery centers.” See Cognizant Quarterly Report, on Form 10-Q, filed with the SEC on

  August 5, 2016, at 19.

                 2.        The Individual Defendants Caused Cognizant to Falsely State that it
                           was Not Making Improper Payments to Foreign Officials and
                           Maintained a System of Adequate Internal Controls to Prevent Such
                           Improper Payments

         70.     At the same time that the Individual Defendants were discussing the Company’s

  strong financial results due to Cognizant’s SEZ strategy, they made sure to tell investors that

  Cognizant was not bribing foreign officials, and that the Company was taking measures to ensure

  compliance with anti-corruption laws.



                                                 20
Case 2:17-cv-01248-WHW-CLW Document 25 Filed 10/30/18 Page 21 of 70 PageID: 142



         71.    The Individual Defendants knew that Cognizant was required to adhere to the

  requirements of the FCPA, which prohibits payments to foreign government officials for the

  purpose of obtaining business. Moreover, FCPA violations include not only direct payments by

  the company in question, but also payments to foreign officials through third parties or shell

  companies.

         72.    Because Cognizant’s operations are principally located outside of the United

  States, the Company’s compliance with anticorruption laws and its maintenance of adequate

  internal controls to ensure continued compliance were critical to investors and therefore should

  have been monitored carefully by the Individual Defendants. This was particularly true of

  Cognizant’s Indian business, not only because it comprised the vast majority of the Company’s

  operations and was crucial to Cognizant’s success, but because India has an unfortunate history

  as a place where corruption of the kind sought to be deterred by the FCPA occurs. For example,

  a Forbes article published on February 11, 2016 stated that corruption watchdogs ranked India as

  one of the world’s most corrupt countries during the Relevant Period.4

         73.    U.S. companies’ Indian operations were an increasingly prominent target of

  FCPA enforcement programs. In fact, over the past decade, “both the DOJ and the SEC have

  targeted misconduct in India across a wide range of industries from manufacturing and

  construction to oil and information technology.”5

         74.    None of this was lost on the Individual Defendants as Cognizant repeatedly

  acknowledged that noncompliance with anticorruption laws, and failure to implement adequate



  4
     Ronak D. Desai, India Remains One of the Most Corrupt Countries in the World, Forbes
  (Feb. 11, 2016) https://www.forbes.com/sites/ronakdesai/2016/02/11/india-remains-one-of-the-
  most-corrupt-countries-in-the-world/#1a20816e155f.
  5
      http://documents.jdsupra.com/143b9040-f59c-4942-bfdc-9824c8fb9b7c.pdf.


                                                 21
Case 2:17-cv-01248-WHW-CLW Document 25 Filed 10/30/18 Page 22 of 70 PageID: 143



  control systems to monitor and enforce compliance, could have serious negative consequences

  for the Company. In annual reports filed with the SEC, Cognizant repeatedly stated:

         Among other anti-corruption laws and regulations, we are subject to the United
         States Foreign Corrupt Practices Act, or FCPA, which prohibits improper
         payments or offers of improper payments to foreign officials to obtain business or
         any other benefit, and the U.K. Bribery Act. Violations of these laws or
         regulations could subject us to criminal or civil enforcement actions, including
         fines and suspension or disqualification from government contracting or
         contracting with private entities in certain highly regulated industries, any of
         which could have a material adverse effect on our business, results of operations
         and financial condition.6

         75.     The Individual Defendants have always maintained that the Company has

  complied with FCPA regulations.

         76.     Cognizant also stated in its SEC filings that it maintained an adequate system of

  internal accounting controls, as mandated by the FCPA and the Sarbanes-Oxley Act (“SOX”).

  The FCPA imposes accounting requirements that operate as a complement to, and a means of

  enforcing, its anti-bribery provisions. Specifically, the FCPA requires issuers to keep books and

  records that accurately and fairly describe their transactions, and to develop and maintain an

  adequate system of internal accounting controls, in order to track payments and prevent bribery.

  SOX mandates, in part, that internal controls must be designed so as to “ensure that material

  information relating to the company . . . is made known to” officers responsible for certifying the

  accuracy of the company’s public reports.

         77.     A critical element of the internal accounting controls prescribed by the FCPA is

  called “tone at the top.” “Tone at the top” refers to senior management’s commitment to legal

  and ethical compliance and accurate reporting, expressed as a function of management

  initiatives, policies, and, most importantly, management’s conduct. SOX also recognizes the



  6
      See, e.g., 2014 Form 10-K, at 28; 2015 Form 10-K, at 28; 2016 Form 10-K, at 26.


                                                  22
Case 2:17-cv-01248-WHW-CLW Document 25 Filed 10/30/18 Page 23 of 70 PageID: 144



  primacy of “tone at the top” as a control mechanism in, among other things, its rules making a

  company’s senior management ultimately responsible for the quality of an issuer’s disclosure

  controls and financial reporting. Regulators and auditors likewise recognize “tone at the top” as a

  key internal control mechanism. For example, the Resource Guide to the U.S. Foreign Corrupt

  Practices Act, jointly issued by the DOJ and the SEC, emphasizes that an issuer’s

  implementation of “an appropriate tone at the top” is a key factor in assessing the seriousness of

  an FCPA violation.

         78.     Thus, Cognizant’s maintenance of adequate internal control systems, including its

  “tone at the top,” was of significant importance to investors because it ensured that the Company

  adhered to the Code of Conduct and Anticorruption Policy it purported to practice, and that the

  Company’s public disclosures were accurate.

         79.     On Cognizant’s website, the Company also touted the rigorousness of its internal

  controls, stating “Cognizant employs rigorous internal controls to ensure our commitment to

  ethical behavior, proper risk management and exemplary corporate conduct. Our internal

  controls are maintained by an effective and far-reaching corporate governance system

  implemented by our senior leadership team and overseen by an independent Board of Directors.”

  Based on these statements, the Company assured investors that they could take comfort in the

  conduct of its management and the accuracy and completeness of its public disclosures.

         80.     The cumulative effect of the statements summarized above was to drive

  Cognizant’s stock price significantly higher throughout the Relevant Period. Specifically, the

  Individual Defendants’ statements caused Cognizant’s stock price to rise from $46.50 per share

  at the start of the Relevant Period to a Relevant Period high of more than $68 per share – an

  increase of more than 46%.




                                                  23
Case 2:17-cv-01248-WHW-CLW Document 25 Filed 10/30/18 Page 24 of 70 PageID: 145



         81.      Unfortunately, as detailed below, the Individual Defendants were covering up the

  truth of Cognizant’s bribery scheme, a systematic wrongdoing that went to the core of

  Cognizant’s operations and involved the highest levels of Cognizant management.

               D. The Truth Is Finally Revealed

         82.      On September 30, 2016, Cognizant announced in a Form 8-K filed with the SEC,

  that its Board was “conducting an internal investigation into whether certain payments relating to

  facilities in India were made improperly and in possible violation of the U.S. Foreign Corrupt

  Practices Act and other applicable laws.”

         83.      In that same filing, Cognizant also announced that defendant Coburn had resigned

  amidst the Board’s corruption investigation and was being replaced as President by, then-CEO of

  IT Services, defendant Mehta.

         84.      Analysts and investors were shocked by Cognizant’s September 30, 2016

  disclosures.    In a September 30, 2016 report, Argus analysts downgraded Cognizant,

  characterizing the “announced resignation of the company’s president amid a corruption

  investigation in India” as “blockbuster news.”7 These analysts observed that “[g]iven that a top

  executive has resigned, . . . we see risks that the illegal practices could be extensive and long-

  lived. Additional agencies such as DOJ and SEC could conduct investigations of their own, and

  this matter could overhang the CTSH shares [for] a significant amount of time.” Id. at 1.

  Similarly, in a September 30, 2016 report, RW Baird analysts expressed deep concern that illegal

  payments made to procure SEZ permitting could have profoundly adverse consequences for

  Cognizant, noting that, “[w]hile we haven’t seen this in the past, we consider possible outcomes



  7
     Jim Kelleher, CFA, Change in Rating: Downgrading to HOLD on Corruption Probe 1-2
  (Argus Research Co. Sept. 30, 2016).


                                                  24
Case 2:17-cv-01248-WHW-CLW Document 25 Filed 10/30/18 Page 25 of 70 PageID: 146



  to include reputational damage – could hurt revenue growth via client loss/limited client wins,

  fines and potential limits on operations in certain areas.”8

           85.     On October 3, 2016, a Morningstar report noted: “Given that Coburn had been

  with the company for over 20 years and president since 2012, the quick-handed nature of his

  dismissal seems to indicate a link to the FCPA investigation. 9

           86.     Additionally, Evercore ISI published a report opining that Defendant Coburn’s

  resignation may have been “as a direct result of this investigation”:

           This morning Cognizant announced that Gordon Coburn, President, resigned and
           [has] been replaced with Rajeev Mehta, CEO of [Cognizant] IT Services. In
           conjunction, [Cognizant] is conducting an internal investigation into whether
           certain payments relating to licenses and permits on a small number of its 12
           owned facilities in India were made improperly and in possible violation of the
           [FCPA] and other applicable laws. While not specified, we believe Gordon
           Coburn may have resigned as a direct result of this investigation and potentially
           other issues [Cognizant] may be facing given a weak discretionary spending
           environment in the Company’s large Financial Services and Healthcare
           verticals. 10

           87.     On September 30, 2016, in response to the Company’s disclosures, Cognizant’s

  stock price swiftly declined. The Company’s stock price fell more than 13%, or $7.29 per share,

  declining from $55.00 to $47.71 on the year’s highest trading volume.

           88.     On November 7, 2016, Cognizant filed its third quarter results on Form 10-Q with

  the SEC. In that filing, the Company admitted that Cognizant’s “senior management may have

  participated” in making – or had allowed to be made – corrupt payments to procure licenses for

  the Company’s Indian facilities:


  8
     Jochelle Mendonca, Cognizant Investigating Improper Payments Paid in India; Informs DOJ,
  SEC, ETtech (Oct. 1, 2016, 09:51 IST), http://tech.economictimes.indiatimes.com/news/
  corporate/cognizant-investigating-improper-payments-paid-in-india-informs-doj-sec/54607942.
  9
   Andrew Lange, Equity Analyst, Cognizant in Possible Violation of Foreign Corrupt Practices;
  Scant Detail, Stock Still Undervalued 1 (Morningstar Equity Research Oct. 3, 2016).
  10
       David Togut, CFA et al., Nibble on Bad News 1 (Evercore ISI Sept. 30, 2016).


                                                   25
Case 2:17-cv-01248-WHW-CLW Document 25 Filed 10/30/18 Page 26 of 70 PageID: 147



         During the closing process for the third quarter of 2016, based on the results of
         the internal investigation to date, we concluded that as of December 31, 2015 and
         in subsequent interim periods, we did not maintain an effective control
         environment. Specifically, we did not maintain an effective tone at the top as
         certain members of senior management may have participated in or failed to
         take action to prevent the making of potentially improper payments by either
         overriding or failing to enforce the controls established by the Company
         relating to real estate and procurement principally in connection with permits
         for certain facilities in India. . . .

         As a result of the foregoing, we have determined that a material weakness existed
         as of December 31, 2015, and continues to exist in subsequent interim periods, in
         our internal control over financial reporting.

                                          *      *      *

         To date, the investigation has identified a total of approximately $5.0 million in
         payments that may have been improper. During the three months ended
         September 30, 2016, we recorded an out-of-period correction related to $3.1
         million of such payments that were previously capitalized that should have been
         expensed. The remaining $1.9 million of such payments remains under
         investigation. The recorded correction resulted in an increase of selling, general
         and administrative expenses of $3.1 million, a reduction in depreciation and
         amortization expense of $0.4 million, and a reduction in property and equipment,
         net of $2.7 million.

  (Emphasis added.)

         89.    On November 7, 2016, Cognizant held its Q3 2016 earnings conference call with

  analysts and investors. During this call, defendant D’Souza reiterated that the Company’s senior

  management was involved in the scheme.         He further stated that the members of senior

  management who participated in the scheme were no longer with the Company:

         [W]e discovered in the course of the investigation that certain members of senior
         management may have been aware of or participated in the matters under
         investigation. Any such conduct would be inconsistent with our core values.
         Based on the results of the investigation to-date, those who may have been
         involved are no longer with the company or in the senior management position.

         90.    Defendant D’Souza’s statement leaves little doubt that defendant Coburn, the

  Company’s former President, was personally involved in the bribery scheme. Significantly,




                                                26
Case 2:17-cv-01248-WHW-CLW Document 25 Filed 10/30/18 Page 27 of 70 PageID: 148



  despite his role in actively participating and then concealing the bribery scheme, Coburn was

  allowed to retire from Cognizant, as opposed to being terminated and bringing claims against

  him. Essentially, notwithstanding the Company incurring significant damage from the bribery

  scheme, which occurred as a result of Defendant Coburn’s breaches of fiduciary duties as

  President, the Individual Defendants allowed him to walk away scot free with undeserved

  compensation.

         91.      On February 8, 2017, in connection with its fourth quarter 2016 earnings call,

  Cognizant provided another update to its ongoing investigation of corrupt payments made to

  Indian officials. The Company disclosed that it had discovered another $1 million in improper

  payments, bringing the total amount of bribes paid to $6 million.

         92.      On March 1, 2017, Cognizant filed a Form 10-K with the SEC (the “2016 Form

  10-K”), which disclosed that the bribery scheme had been ongoing since at least 2010.

  Specifically, the 2016 Form 10-K stated: “To date, the investigation has identified a total of

  approximately $6 million in payments made between 2010 and 2015 that may have been

  recorded improperly.”

         93.      The 2016 Form 10-K also demonstrated that the bribery scheme was widespread

  and involved multiple members of senior management and other Company employees. Under

  “Remediation Plans,” the 2016 Form 10-K reiterated that multiple members of senior

  management were involved with the bribery scheme and acknowledged that additional

  Cognizant employees may be disciplined:

         [T]he members of senior management who may have participated in or been
         aware of the making of the identified potentially improper payments and failed to
         take action to prevent the making of the identified potentially improper payments
         were no longer with the Company or in a senior management position as of
         December 31, 2016. Additional personnel actions have been taken with respect to
         other employees and further actions may be required.



                                                 27
Case 2:17-cv-01248-WHW-CLW Document 25 Filed 10/30/18 Page 28 of 70 PageID: 149



         94.      The Company further acknowledged that the damages to the Company due to the

  bribery scheme were ongoing and severe, stating: “In 2016, we incurred $27 million in costs

  related to the FCPA investigation and related lawsuits. We expect to continue to incur expenses

  related to these matters in 2017 and future periods.”

         95.      On February 27, 2018, Cognizant filed a Form 10-K with the SEC (the “2017

  Form 10-K”), which stated: “In 2017, we incurred $36 million in costs related to the FCPA

  investigation and related lawsuits in addition to the $27 million we incurred in 2016. We expect

  to continue to incur expenses related to these matters in 2018.”

               E. False and Misleading Statements Issued by the Individual Defendants During
                  the Relevant Period

         96.      On February 27, 2015, Cognizant filed its 2014 Form 10-K with the SEC, which

  was signed by defendants D’Souza, McLoughlin, Klein, Narayanan, Wendel, Weissman, Fox,

  Breakiron-Evan, Patsalos-Fox, and MacKay. The 2014 Form 10-K described the “income tax

  holiday benefits” that Cognizant’s “Indian subsidiaries” had received from the “Indian

  government” as follows:

         Our Indian subsidiaries, collectively referred to as Cognizant India, are primarily
         export-oriented and are eligible for certain income tax holiday benefits granted by
         the Indian government for export activities conducted within Special Economic
         Zones, or SEZs, for periods of up to 15 years. Changes in Indian tax laws that
         would reduce or deny SEZ tax benefits could have a material adverse effect on
         our business, results of operations and financial condition.

         97.      The 2014 Form 10-K quantified the “effect of the income tax holidays granted by

  the Indian government” as follows:

         For the years ended December 31, 2014, 2013, and 2012, the effect of the income
         tax holidays granted by the Indian government was to reduce the overall income
         tax provision and increase net income by approximately [in thousands] $182,973,
         $146,326, and $151,789, respectively, and increase diluted EPS by $0.30, $0.24,
         and $0.25, respectively.




                                                  28
Case 2:17-cv-01248-WHW-CLW Document 25 Filed 10/30/18 Page 29 of 70 PageID: 150



         98.     Cognizant also reported that, “[a]s of December 31, 2014, we had outstanding

  fixed capital commitments of approximately $20,452 [in thousands] related to our India real

  estate development program to build new Company-owned state-of-the-art IT development and

  delivery centers.” The 2014 Form 10-K further stated, “We have constructed and expect to

  continue to locate most of our newer development facilities in SEZs.”

         99.     The above statements made in the 2014 Form 10-K were materially false and

  misleading when made. It was materially false and misleading for the Individual Defendants to

  tout the “income tax holiday benefits” that the Company received from the “Indian government”

  when, in fact, the Company was obtaining those benefits through the bribery scheme detailed

  herein. Similarly, it was materially false and misleading for the Individual Defendants to state

  that the SEZ facilities meaningfully “increase net income . . . and increase diluted EPS” when the

  Company was obtaining such benefits through the bribery scheme detailed herein. It also was

  materially false and misleading for the Individual Defendants to state that the Company had

  “outstanding fixed capital commitments of approximately $20,452 [in thousands] related to our

  India real estate development program to build new Company-owned state-of-the-art IT

  development and delivery centers,” when that figure included at least $4.1 million in bribes paid

  to government officials.

         100.    It also was misleading for the Individual Defendants to state that the Company

  would “locate most of our newer development facilities in SEZs,” when Cognizant was obtaining

  licenses for its new SEZ facilities through the bribery scheme detailed herein.

         101.    The 2014 Form 10-K further stated: “In 2014, our revenue increased to $10,262.7

  million compared to $8,843.2 million in 2013.” The 2014 Form 10-K also stated that the “key

  drivers of our revenue growth in 2014” were: “[s]olid performance across all of our business




                                                  29
Case 2:17-cv-01248-WHW-CLW Document 25 Filed 10/30/18 Page 30 of 70 PageID: 151



  segments”; “[s]ustained strength in the North American market”; “[c]ontinued penetration of the

  European and Rest of World (primarily the Asia Pacific) markets”; “[i]ncreased customer

  spending on discretionary projects”; “[e]xpansion of our service offerings, including Consulting,

  IT IS, and BPS services”; “[i]ncreased penetration at existing customers”; and “[c]ontinued

  expansion of the market for global delivery of IT services and BPS.”

         102.    The above statements in Cognizant’s 2014 Form 10-K were materially false and

  misleading when made. It was misleading for the Individual Defendants to attribute Cognizant’s

  revenue growth to legitimate business factors and conditions, including the “[e]xpansion of our

  service offerings” and “[c]ontinued expansion of the market for global delivery of IT services

  and BPS,” when, in fact, the Company’s financial performance was driven, in material part, by

  Cognizant’s scheme to obtain SEZ licensing by bribing Indian government officials.

         103.    On May 4, 2015, Cognizant filed its Q1 2015 Form 10-Q with the SEC that was

  signed by defendants D’Souza and McLoughlin and stated, in part: “Our Indian subsidiaries,

  collectively referred to as Cognizant India, are primarily export-oriented and are eligible for

  certain income tax holiday benefits granted by the government of India for export activities

  conducted within Special Economic Zones, or SEZs, for periods of up to 15 years.” Cognizant

  also reported that, in response to the factors and risks affecting its business and operating results,

  the Company planned to “[l]ocate most of our new development center facilities in tax

  incentivized areas.”

         104.    The above statements made in the Q1 2015 Form 10-Q were materially false and

  misleading when made. It was materially false and misleading for the Individual Defendants to

  tout the “income tax holiday benefits granted by the government of India for export activities




                                                   30
Case 2:17-cv-01248-WHW-CLW Document 25 Filed 10/30/18 Page 31 of 70 PageID: 152



  conducted within Special Economic Zones” the Company had received, when, in fact, Cognizant

  was obtaining those benefits through the bribery scheme detailed herein.

          105.      It also was misleading for the Individual Defendants to cause Cognizant to state

  that it would “[l]ocate most of our new development center facilities in tax incentivized areas,”

  when Cognizant was obtaining licenses for its new SEZ facilities through the bribery scheme

  alleged herein.

          106.      In June 2015, Cognizant published and disseminated through its website its 2014

  Sustainability Report.11 In this report, Cognizant stated that it had performed thorough audits of

  anticorruption compliance and had discovered “no incidents” of corruption. Moreover, the

  Company claimed that it provided “role based anti-corruption training” to Cognizant employees:

          SO 3 Training on Anti-Corruption.

          In 2014, we introduced role based anti-corruption training to supplement the anti-
          corruption provisions of the general ethics training our employees received. We
          delivered 331,114 hours of Code of Ethics training through eLearning in 2014.
          We also delivered live Code of Ethics trainings to targeted audiences of over
          18,000 associates in India and the Philippines. Our formal learning was
          supplemented in 2014 by education campaigns featuring games, quizzes and
          prizes.

          Additionally, our Enterprise Risk Management group conducts annual risk
          analysis surveys covering all business units and corporate functions to assess the
          likelihood of various risks including corruption.

          SO4 Actions taken in response to incidents of corruption.

          No incidents reported in 2014.

          107.      The above statements in Cognizant’s 2014 Sustainability Report were materially

  false and misleading when made. It was misleading for the Individual Defendants to state that

  “no incidents” of “corruption” had been reported in 2014, when, among other things: (1) the



  11
       https://www.cognizant.com/worldwide_olt/Cognizant-Sustainability-Report-2014.pdf.


                                                   31
Case 2:17-cv-01248-WHW-CLW Document 25 Filed 10/30/18 Page 32 of 70 PageID: 153



  Company’s President and other members of senior management were involved in the bribery

  scheme detailed herein, and thus, were aware of such corruption; (2) the 2015 audit findings

  providing evidence of the Company’s bribery already had been reported to senior Cognizant

  personnel at the time this report was published; and (3) Cognizant’s senior management

  participated in making the corrupt payments by overriding and/or failing to enforce the

  Company’s internal financial controls designed to detect, report, and prevent such bribes.

          108.    It was further misleading for the Individual Defendants to state that extensive

  “anti-corruption training” had been provided to Cognizant employees, when, no adequate

  anticorruption compliance training was being provided to Company personnel.

          109.    On August 6, 2015, Cognizant filed its Q2 2015 Form 10-Q (the “Q2 2015 Form

  10-Q”) with the SEC that was signed by defendants D’Souza and McLoughlin and that stated, in

  part: “Our Indian subsidiaries, collectively referred to as Cognizant India, are primarily export-

  oriented and are eligible for certain income tax holiday benefits granted by the government of

  India for export activities conducted within Special Economic Zones, or SEZs, for periods of up

  to 15 years.” Cognizant also reported that in response to the environment of factors affecting its

  business and operating results, the Company planned to “[l]ocate most of our new development

  center facilities in tax incentivized areas.”

          110.    The above statements made in the Q2 2015 Form 10-Q were materially false and

  misleading when made. It was materially false and misleading for the Individual Defendants to

  tout the “income tax holiday benefits granted by the government of India for export activities

  conducted within Special Economic Zones” the Company had received, when, in fact, Cognizant

  was obtaining such benefits through the bribery scheme detailed herein.




                                                  32
Case 2:17-cv-01248-WHW-CLW Document 25 Filed 10/30/18 Page 33 of 70 PageID: 154



            111.   It also was misleading for the Individual Defendants to state that the Company

  would “[l]ocate most of our new development center facilities in tax incentivized areas,” when

  Cognizant was obtaining licenses for its new SEZ facilities through the bribery scheme alleged

  herein.

            112.   On November 5, 2015, Cognizant filed a Form 10-Q (the “Q3 2015 Form 10-Q”)

  with the SEC that was signed by defendants D’Souza and McLoughlin and that stated, in part:

  “Our Indian subsidiaries, collectively referred to as Cognizant India, are primarily export-

  oriented and are eligible for certain income tax holiday benefits granted by the government of

  India for export activities conducted within Special Economic Zones, or SEZs, for periods of up

  to 15 years.” Cognizant also reported that in response to the environment of factors affecting its

  business and operating results, the Company planned to “[l]ocate most of our new development

  center facilities in tax incentivized areas.”

            113.   The above statements made in the Q3 2015 Form 10-Q were materially false and

  misleading when made. It was materially false and misleading for the Individual Defendants to

  tout the “income tax holiday benefits granted by the government of India for export activities

  conducted within Special Economic Zones” the Company had received, when, in fact, Cognizant

  was obtaining those benefits through the bribery scheme detailed herein.

            114.   It also was misleading for the Individual Defendants to state that the Company

  would “[l]ocate most of our newer development facilities in SEZs,” when Cognizant was

  obtaining licenses for its new SEZ facilities through the bribery scheme alleged herein.

            115.   On February 25, 2016, Cognizant filed the 2015 Form 10-K with the SEC that

  was signed by defendants D’Souza, McLoughlin, Klein, Narayanan, Wendel, Weissman, Fox,

  Breakiron-Evans, Patsalos-Fox, Mackay, and Abdalla. The 2015 Form 10-K touted the “income




                                                  33
Case 2:17-cv-01248-WHW-CLW Document 25 Filed 10/30/18 Page 34 of 70 PageID: 155



  tax holiday benefits” that Cognizant’s “Indian subsidiaries” had received from the “Indian

  government”:

         Our Indian subsidiaries, collectively referred to as Cognizant India, are primarily
         export-oriented and are eligible for certain income tax holiday benefits granted by
         the Indian government for export activities conducted within Special Economic
         Zones, or SEZs, for periods of up to 15 years. [If enacted, proposed changes in
         Indian tax laws] that would reduce or deny SEZ tax benefits could have a material
         adverse effect on our business, results of operations and financial condition.

         116.    The 2015 Form 10-K quantified the “effect of the income tax holidays granted by

  the Indian government” as follows:

         For the years ended December 31, 2015, 2014 and 2013, the effect of the income
         tax holidays granted by the Indian government was to reduce the overall income
         tax provision and increase net income by approximately $201.4 million, $183.0
         million and $146.3 million, respectively, and increase diluted EPS by $0.33,
         $0.30 and $0.24, respectively.

         117.    Cognizant also reported that, “[a]s of December 31, 2015, we had outstanding

  fixed capital commitments of approximately $76.4 million related to our India real estate

  development program to build new Company-owned state-of-the-art IT development and

  delivery centers.” The 2015 Form 10-K also stated, “We have constructed and expect to

  continue to operate most of our newer development facilities in SEZs.”

         118.    The above statements made in the 2015 Form 10-K were materially false and

  misleading when made. It was materially false and misleading for the Individual Defendants to

  tout the “significant tax incentives” from the “Indian government” and related “benefits realized

  by us from Indian operations” the Company had received, when, in fact, Cognizant was

  obtaining those benefits through the bribery scheme detailed herein. Similarly, it was materially

  false and misleading for the Individual Defendants to state that the SEZ facilities meaningfully

  “increase net income . . . and increase diluted EPS” when the Company was obtaining such

  benefits through the bribery scheme detailed herein. It also was materially false and misleading



                                                 34
Case 2:17-cv-01248-WHW-CLW Document 25 Filed 10/30/18 Page 35 of 70 PageID: 156



  for the Individual Defendants to state that the Company had “outstanding fixed capital

  commitments of approximately $76.4 million related to our India real estate development

  program to build new Company-owned state-of-the-art IT development and delivery centers,”

  when that figure included at least $4.1 million in bribes paid to government officials.

         119.    It also was misleading for the Individual Defendants to state that the Company

  would “continue to operate most of our newer development facilities in SEZs,” when Cognizant

  was obtaining licenses for its new SEZ facilities through the bribery scheme alleged herein.

         120.    On May 6, 2016, the Company filed a Form 10-Q (the “Q1 2016 Form 10-Q”)

  with the SEC that was signed by defendants D’Souza and McLoughlin and that stated, in part:

  “Our Indian subsidiaries, collectively referred to as Cognizant India, are primarily export-

  oriented and are eligible for certain income tax holiday benefits granted by the government of

  India for export activities conducted within Special Economic Zones, or SEZs, for periods of up

  to 15 years.” Cognizant also reported that in response to the environment of factors affecting its

  business and operating results, the Company planned to “[l]ocate most of our new development

  center facilities in tax incentivized areas.” Cognizant also reported that, “[a]s of March 31, 2016,

  we had outstanding fixed capital commitments of approximately $76.2 million related to our

  India development center expansion program to build new state-of-the-art IT development and

  delivery centers.”

         121.    The above statements made in the Q1 2016 Form 10-Q were materially false and

  misleading when made. It was materially false and misleading for the Individual Defendants to

  tout the “income tax holiday benefits granted by the government of India for export activities

  conducted within Special Economic Zones” the Company had received, when, in fact, Cognizant

  was obtaining those benefits through the bribery scheme detailed herein. It also was materially




                                                  35
Case 2:17-cv-01248-WHW-CLW Document 25 Filed 10/30/18 Page 36 of 70 PageID: 157



  false and misleading for the Individual Defendants to state that the Company had “outstanding

  fixed capital commitments of approximately $76.2 million related to our India development

  center expansion program to build new state-of- the-art IT development and delivery centers”

  when that figure included at least $4.1 million in bribes paid to government officials.

            122.   It also was misleading for the Individual Defendants to state that the Company

  would “[l]ocate most of our new development center facilities in tax incentivized areas,” when

  Cognizant was obtaining licenses for its new SEZ facilities through the bribery scheme alleged

  herein.

            123.   In August 2016, Cognizant published its 2015 Sustainability Report. This report

  stated:

            G4-56 The organization’s values, principles, standards and norms of behavior
            such as codes of conduct and codes of ethics.

            As a global business, Cognizant is committed to complying with the laws of the
            countries in which we operate. . . .

                                             *       *      *

            Cognizant treats reports of misconduct seriously. All reports are reviewed by the
            Chief Compliance Officer, who appoints a responsible person as appropriate to
            conduct an informal inquiry or a formal investigation. If a violation of our
            Standards has occurred, appropriate disciplinary action will be taken against
            individuals involved as permitted by local laws. Additional steps will be taken if
            an alleged violation involves an Executive Officer or Board Member.

            Today’s dynamic global marketplace demands that we achieve the highest
            standards of behavior. It is therefore critical that all of us at Cognizant make
            business decisions that align with our ethical principles. This means, in part, that
            we comply with all applicable anti-corruption laws, rules, and regulations
            wherever we conduct business.

                                             *       *      *

            SUB-CATEGORY: SOCIETY

            Aspect: Anti-corruption



                                                    36
Case 2:17-cv-01248-WHW-CLW Document 25 Filed 10/30/18 Page 37 of 70 PageID: 158



         G4-SO3 Total number and percentage of operations assessed for risks related to
         corruption and the significant risks identified

         There were no incidents reported in 2015.

         G4-SO4 Communication and training on anti-corruption policies and procedures

         We delivered 689,288 hours of Code of Ethics training through eLearning in
         2015. We also delivered live Code of Ethics trainings to targeted audiences of
         over 203,947 associates in India. Our formal learning was supplemented in 2015
         by education campaigns featuring games, quizzes and prizes. The percentage of
         Associates completing the online Code of Ethics training was 94%. Anti-
         Corruption training was provided for 500 hours and delivered for selected
         associates in Administration, Procurement, Sales & Marketing, Finance and other
         support Functions.

         Additionally, our Enterprise Risk Management group conducts annual risk
         analysis surveys covering all business units and corporate functions to assess the
         likelihood of various risks including corruption.

         G4-SO5 Confirmed incidents of corruption and actions taken

         There were no incidents reported in 2015.

         124.    It was misleading for the Individual Defendants to state that Cognizant had

  performed a thorough audit of the Company’s anticorruption compliance and that “[t]here were

  no incidents reported in 2015” of “corruption,” or even “significant risks” of “corruption,” and

  that “we comply with all applicable anti-corruption laws, rules, and regulations wherever we

  conduct business,” when, among other things: (1) the Company’s President and other members

  of senior management were involved in the bribery scheme detailed herein, and thus, were aware

  of such corruption; (2) the 2015 audit findings providing evidence of the Company’s bribery had

  already been reported to senior Cognizant personnel at the time this report was published; and

  (3) Cognizant’s senior management participated in making the corrupt payments by overriding

  and/or failing to enforce the Company’s internal financial controls designed to detect, report, and

  prevent such bribes.




                                                  37
Case 2:17-cv-01248-WHW-CLW Document 25 Filed 10/30/18 Page 38 of 70 PageID: 159



         125.    Additionally, it was misleading for the Individual Defendants to state that

  “Cognizant treats reports of misconduct seriously” and that “Cognizant is committed to

  complying with the laws of the countries in which we operate,” because the Company’s senior

  management overrode and/or failed to enforce Cognizant’s internal financial controls in order to

  facilitate the bribery scheme.

         126.    It was further misleading for the Individual Defendants to tout the anticorruption

  training provided to Company personnel, when, as described above, no adequate anticorruption

  compliance training was provided.

         127.    On August 5, 2016, the Company filed a Form 10-Q with the SEC (the “Q2 2016

  Form 10-Q”) that was signed by defendants D’Souza and McLoughlin and that stated, in part:

  “Our Indian subsidiaries, collectively referred to as Cognizant India, are primarily export-

  oriented and are eligible for certain income tax holiday benefits granted by the government of

  India for export activities conducted within Special Economic Zones, or SEZs, for periods of up

  to 15 years.” Cognizant also reported that in response to the environment of factors affecting its

  business and operating results, the Company planned to “[l]ocate most of our new development

  center facilities in tax incentivized areas.” Cognizant also report that, “[a]s of June 30, 2016, we

  had outstanding fixed capital commitments of approximately $184.0 million related to our India

  development center expansion program to build new state-of-the-art IT development and

  delivery centers.”

         128.    The above statements made in the Q2 2016 Form 10-Q were materially false and

  misleading when made. It was materially false and misleading for the Individual Defendants to

  tout the “income tax holiday benefits granted by the government of India for export activities

  conducted within Special Economic Zones” the Company had received, when, in fact, Cognizant




                                                  38
Case 2:17-cv-01248-WHW-CLW Document 25 Filed 10/30/18 Page 39 of 70 PageID: 160



  was obtaining those benefits through the bribery scheme detailed herein. It also was materially

  false and misleading for the Individual Defendants to state that the Company had “outstanding

  fixed capital commitments of approximately $184.0 million related to our India development

  center expansion program to build new state-of-the-art IT development and delivery centers”

  when that figure included at least $4.1 million in bribes paid to government officials.

            129.   It also was misleading for the Individual Defendants to state that the Company

  would “[l]ocate most of our new development center facilities in tax incentivized areas,” when

  Cognizant was obtaining licenses for its new SEZ facilities through the bribery scheme alleged

  herein.

            130.   At each reporting period during the Class Period, Cognizant overstated its

  earnings in its publicly filed financial statements by incorrectly booking the bribery payments it

  made as capital expenditures when, in fact, those payments should have been booked as expenses

  and charged dollar-for-dollar against the Company’s earnings. Specifically, the Company has

  stated that at least $4.1 million in corrupt payments were incorrectly capitalized, i.e., shown as

  increased assets on the balance sheet. In truth, as Cognizant has admitted, those payments should

  have been expensed, i.e., shown as increased expenses on the earnings/profit-and-loss statement.

  Of this $4.1 million of capitalized expenses, $1 million was expensed as depreciation and

  amortization. Consequently, Cognizant has admitted that, at each quarter during the Relevant

  Period the Individual Defendants overstated Cognizant’s earnings and investment in physical

  assets by at least $3.1 million and understated its expenses by the same amount.




                                                  39
Case 2:17-cv-01248-WHW-CLW Document 25 Filed 10/30/18 Page 40 of 70 PageID: 161



            F. The False and Misleading Statements Violate Section 10(b) of the Exchange
               Act and SEC Rule 10b-5 In Connection With Cognizant’s Share Repurchase
               Program

         131.   In violation of Section 10(b) of the Exchange Act and SEC Rule 10b-5, during the

  Relevant Period Defendants D’Souza, Klein, Narayanan, Wendel, Weissman, Fox, Breakiron-

  Evans, Patsalos-Fox, MacKay, and Abdalla caused Cognizant to conduct a stock repurchase

  program despite their knowledge that, inter alia, Cognizant was making improper payments to

  Indian officials, Cognizant was engaging in a bribery scheme to acquire SEZ licenses, and that

  the Company was noncompliant with applicable anticorruption laws.

         132.   While the Company’s shares were trading at artificially-inflated prices through

  misrepresentations and omissions of Defendants D’Souza, Klein, Narayanan, Wendel,

  Weissman, Fox, Breakiron-Evans, Patsalos-Fox, MacKay, and Abdalla concerning the

  Company’s financial and business prospects as alleged herein, these defendants further propped

  up Cognizant’s stock price by causing the Company to repurchase millions of dollars’ worth of

  its own common stock using Company (i.e., shareholders’) funds.

         133.   Per the 2015 Form 10-K:

                Our existing stock repurchase program, as amended and approved by our
                Board of Directors, allows for the repurchase of $2.0 billion of our
                outstanding shares of Class A common stock, excluding fees and
                expenses, through December 31, 2017. Under the stock repurchase
                program, the Company is authorized to repurchase its Class A common
                stock through open market purchases, including under a trading plan
                adopted pursuant to Rule 10b5-1 of the Securities Exchange Act of 1934,
                or private transactions, in accordance with applicable federal securities
                laws. The timing of repurchases and the exact number of shares to be
                purchased are determined by the Company's management, in its discretion,
                or pursuant to a Rule 10b5-1 trading plan, and will depend upon market
                conditions and other factors.

                During the three months ended December 31, 2015, we repurchased
                $42.1 million of our Class A common stock under our stock repurchase
                program. These stock repurchases were funded from working capital and



                                               40
Case 2:17-cv-01248-WHW-CLW Document 25 Filed 10/30/18 Page 41 of 70 PageID: 162



                 borrowings under our revolving credit facility. As of December 31, 2015,
                 the remaining available balance under the Board authorization was $437.9
                 million.

  (Emphasis added).

          134.   The 2015 Form 10-K further discloses:

  Month                    Total Number of Average Price Paid              Total Number of
                           Shares Purchased Per Share                      Shares Purchased
                                                                           as Part of Publicly
                                                                           Announced
                                                                           Plans or
                                                                           Programs


  October 1, 2015 -                   -                          -                    -

  October 31, 2015

  November 1, 2015 - 400,000                         64.82                 400,000

  November 30, 2015

  December 1, 2015 - 250,000                         64.65                 250,000

  December 31, 2015

  Total                    650,000                   64.76                 650,000


          135.   Despite Defendants D’Souza, Klein, Narayanan, Wendel, Weissman, Fox,

  Breakiron-Evans, Patsalos-Fox, MacKay, and Abdalla’s knowledge of the true facts about the

  Company’s business and financial prospects, these defendants nevertheless authorized and

  executed the Company’s purchases of its own stock at artificially inflated prices. Defendants

  D’Souza, Klein, Narayanan, Wendel, Weissman, Fox, Breakiron-Evans, Patsalos-Fox, MacKay,

  and Abdalla’s decisions were not the product of a valid business judgment because the Board

  knew during the repurchase period that the Company’s stock was significantly inflated due to the

  false and misleading statements set forth in this complaint.



                                                  41
Case 2:17-cv-01248-WHW-CLW Document 25 Filed 10/30/18 Page 42 of 70 PageID: 163



           136.   Because the price of the Company’s shares was artificially inflated due to the

  concealment and misrepresentations by certain Defendants, the Company materially overpaid for

  its own stock. When the truth was revealed, the price of the Company’s common stock declined

  $7.29 per share, or more than 13%, from a close of $55.00 per share on September 29, 2016, to

  close at $47.71 per share on September 30, 2016 – a far cry from the $64.76 average price paid

  per share in connection with Cognizant’s stock repurchase program, as discussed in the table

  above.

           137.   The repurchases falsely signaled to the Company’s shareholders and the public

  that the purchase of Cognizant stock at those prices was the best use of the Company’s cash and

  the purchases of the stock at the market price prevailing at that time represented a good value for

  the Company. In truth, the Company’s expenditures on its own stock were so recklessly

  improvident as to constitute corporate waste. The repurchases were not designed to serve a

  legitimate corporate interest. Rather, they were designed to help conceal the true facts

  concerning the Individual Defendants’ misrepresentations and omissions through an inflated

  stock price.

              G. The False and Misleading Proxy Statement

           138.   In addition to the above false and misleading statements issued and/or caused to

  be issued by the Director Defendants, the Director Defendants likewise caused the Company to

  issue numerous false and misleading proxy statements, which sought shareholder approval for,

  inter alia, director re-election and executive compensation policies.

           139.   On April 29, 2016, the Director Defendants caused Cognizant to file with the SEC

  and disseminate to shareholders, a Proxy Statement on Form DEF 14A (the “Proxy Statement”)

  in connection with the Company’s annual shareholder meeting. Among other things, the Proxy




                                                  42
Case 2:17-cv-01248-WHW-CLW Document 25 Filed 10/30/18 Page 43 of 70 PageID: 164



  Statement described director responsibilities, the duties of each committee, and provided

  information about the director nominees up for election. In addition, the Proxy Statement

  explicitly referenced the Code of Ethics.

         140.    The Director Defendants drafted, approved, reviewed, and/or signed the Proxy

  Statement before it was filed with the SEC and disseminated to Cognizant’s shareholders. The

  Director Defendants knew, or were deliberately reckless in not knowing, that the Proxy

  Statement was likewise materially false and misleading.

         141.    Among other things, the Proxy Statement sought shareholder approval for: (i) the

  election of defendants Abdalla, Breakiron-Evans, Chadwick, D’Souza, Fox, Klein, Mackay,

  Narayanan, Patsalos-Fox, Weissman, and Wendel as directors to serve until the Company’s 2017

  Annual Meeting; and (ii) the approval, on a non-binding, advisory basis, of the compensation of

  certain executive officers (including defendants D’Souza, Coburn, McLoughlin, and Mehta).

         142.    With respect to the compensation of the Company’s executives, the Proxy

  Statement set forth to Cognizant shareholders that one of the “key elements of our executive

  compensation program” is “pay for performance.”

         143.    It is under this guise of “pay-for-performance” that the Proxy Statement sets forth

  the “Primary Compensation Elements for 2015” stating “Our executive compensation program is

  designed to motivate, retain and engage our executive leadership and appropriately reward them

  for their contributions to the achievement of our business strategies and goals.”

         144.    The Director Defendants’ statements in the Proxy Statement, which clearly

  represented that the Company followed a pay for performance policy, were false and misleading

  because the Proxy Statement failed to disclose that the Company’s financial performance was

  illusory and misstated. When the Proxy Statement was issued, the Director Defendants knew,




                                                  43
Case 2:17-cv-01248-WHW-CLW Document 25 Filed 10/30/18 Page 44 of 70 PageID: 165



  inter alia, that Cognizant was making improper payments to Indian officials, Cognizant was

  engaging in a bribery scheme to acquire SEZ licenses, and that the Company was noncompliant

  with applicable anticorruption laws, and therefore as a result, the Company’s purported financial

  performance (issued under the Director Defendants’ direction and on their watch) that the

  executive compensation was based upon was materially misstated.

         145.   Had the Director Defendants made truthful disclosures in the Proxy Statement, the

  executive compensation awarded to the Company’s named executive officers, which totaled tens

  of millions of dollars, would have been severely curtailed. For example, the Proxy Statement

  discusses how annual cash bonuses to certain of the Individual Defendants were explicitly tied to

  the Company’s financial performance stating:

         The Compensation Committee has designed our annual cash incentive program to
         stimulate and support a high-performance environment by tying such incentive
         compensation to the attainment of organizational financial goals and by
         recognizing superior performance. The annual cash incentives are intended to
         compensate individuals for the achievement of these goals. The Committee
         determines actual cash incentives after the end of the fiscal year based upon the
         Company’s performance.

         The Compensation Committee believes that each Named Executive’s annual cash
         incentive should be based upon the achievement of financial goals, which are tied
         to metrics that are valued by our stockholders. The Compensation Committee
         believes that our stockholders value and measure the performance of the Named
         Executives based principally on the growth of Company revenue, earnings and
         cash flow. Consequently, the Compensation Committee believes it is appropriate
         to establish three components to the annual cash incentive: revenue, non-GAAP
         income from operations (“non-GAAP Income from Operations”) (see
         “Reconciliation of Non-GAAP Financial Measures” on page 55 for a
         reconciliation of non-GAAP financial measures to our results as reported under
         GAAP) and days sales outstanding (“DSO”). All three components are subject to
         adjustment for any acquisitions over the course of the year. Over the past several
         years, one of our principal goals has been to grow revenue at an industry-leading
         pace, while maintaining a targeted level of non-GAAP operating margin and
         DSO. The annual cash incentive target has been set in an effort to achieve this
         operating performance.

                                          *      *       *



                                                 44
Case 2:17-cv-01248-WHW-CLW Document 25 Filed 10/30/18 Page 45 of 70 PageID: 166



         The Compensation Committee established revenue and non-GAAP Income from
         Operations targets at levels 19% and 13% above the Company’s 2014 revenue
         and non-GAAP Income from Operations, respectively. These targets were
         established to incentivize the Company’s management to prioritize a continued
         high level of growth in the Company’s revenue while maintaining a targeted level
         of non-GAAP operating margin.

                                         *      *       *

         The Compensation Committee set the 2015 target awards for the Named
         Executives at a level equal to 85% of the Named Executives’ base salaries. Based
         on the Company’s actual 2015 performance against the metrics described above,
         the Compensation Committee determined that performance under the annual cash
         incentive program had been achieved at a level equal to 142% of the target award.
         The target awards and actual awards approved for payment by the Compensation
         Committee for 2015 to each of the Named Executives are set forth in the
         following table.


                                                      2015 Annual Cash Incentive
                   Name
                                               Target Award                 Actual Award

    Francisco D’Souza                                $548,250                  $778,306

    Gordon Coburn                                    $521,475                  $740,296

    Karen McLoughlin                                 $345,100                  $489,910

    Rajeev Mehta                                     $457,725
                                                                               $649,795

         146.   Had truthful information been disclosed in the Proxy Statement regarding the

  Company’s actual performance and financial condition, defendants D’Souza, Coburn,

  McLoughlin, and Mehta would not have received such massive cash bonuses.

         147.   Finally, if truthful disclosures been made in the Proxy Statement, defendants

  Abdalla, Breakiron-Evans, Chadwick, D’Souza, Fox, Klein, Mackay, Narayanan, Patsalos-Fox,

  Weissman, and Wendel would not have been re-elected to the Board.




                                                45
Case 2:17-cv-01248-WHW-CLW Document 25 Filed 10/30/18 Page 46 of 70 PageID: 167



         148.    Accordingly, the Proxy Statement, as set forth above, was false and misleading

  when issued.

         H.      Insider Selling

         149.    During the Relevant Period, while in possession of material, adverse, non-public

  information, certain of the Individual Defendants took advantage of the artificially inflated prices

  to sell their Cognizant shares for their own illicit profit.     Specifically, the Insider Selling

  Defendants sold more than $48 million of personally held common stock.

         150.    Defendant D’Souza was aware of material, non-public information regarding the

  Company’s financial reporting, including that Cognizant was making improper payments to

  Indian government officials in exchange for SEZ licensing.           While in possession of this

  information, defendant D’Souza sold 500,000 personally held shares of Cognizant stock at prices

  from $57.54 to $58.57, while it was trading at artificially inflated prices, obtaining proceeds of

  more than $29 million on the following dates:


                        CTSH           $57.54       100,000        2016-07-29

                        CTSH           $57.83       100,000        2016-07-28

                        CTSH           $58.23       100,000        2016-07-27

                        CTSH           $58.57       100,000        2016-07-26

                        CTSH           $58.14       100,000        2016-07-25

         151.    Defendant McLoughlin was aware of material, non-public information regarding

  the Company’s financial reporting, including that Cognizant was making improper payments to

  Indian government officials in exchange for SEZ licensing.           While in possession of this

  information, defendant McLoughlin sold at least 56,000 personally held shares of Cognizant




                                                  46
Case 2:17-cv-01248-WHW-CLW Document 25 Filed 10/30/18 Page 47 of 70 PageID: 168



  stock at prices from $60.00 to $67.36, while it traded at artificially inflated prices, obtaining

  proceeds of approximately $3.51 million on the following dates:


                        CTSH           $60.00      20,000       2016-08-05

                        CTSH           $61.13         8,018     2016-06-20

                        CTSH           $60.26          590      2016-06-10

                        CTSH           $61.13         1,671     2016-06-08

                        CTSH           $61.01          880      2016-04-07

                        CTSH           $62.67         1,641     2016-03-30

                        CTSH           $63.75         1,393     2015-09-09

                        CTSH           $67.36         5,171     2015-08-05

                        CTSH           $63.75         5,000     2015-06-12

                        CTSH           $65.00      10,000       2015-05-04

                        CTSH           $62.78         1,863     2015-03-18




                                                 47
Case 2:17-cv-01248-WHW-CLW Document 25 Filed 10/30/18 Page 48 of 70 PageID: 169



         152.   Defendant Coburn was aware of material, nonpublic information regarding the

  Company’s financial reporting, including that Cognizant was making improper payments to

  Indian government officials in exchange for SEZ licensing.     While in possession of this

  information, defendant Coburn sold over 159,000 personally held shares of Cognizant stock

  while it traded at artificially inflated prices from $60.05 to $65.14, obtaining proceeds of

  approximately $9.23 million on the following dates:


                        CTSH          $60.72         7,881   2016-06-07

                        CTSH          $60.05      15,000     2016-06-06

                        CTSH          $61.27      12,119     2016-05-12

                        CTSH          $61.56      15,000     2016-05-11

                        CTSH          $61.35         3,879   2015-12-08

                        CTSH          $62.51      15,000     2015-12-07

                        CTSH          $61.77      15,000     2015-12-04

                        CTSH          $61.76         6,446   2015-09-04

                        CTSH          $64.19      14,043     2015-06-05

                        CTSH          $65.14      15,000     2015-06-04

                        CTSH          $63.23      10,000     2015-05-18

                        CTSH          $64.03      15,000     2015-05-15

                        CTSH          $62.19      15,000     2015-05-14




                                                48
Case 2:17-cv-01248-WHW-CLW Document 25 Filed 10/30/18 Page 49 of 70 PageID: 170



         153.    Defendant Klein was aware of material, non-public information regarding the

  Company’s financial reporting, including that Cognizant was making improper payments to

  Indian government officials in exchange for SEZ licensing.          While in possession of this

  information, defendant Klein sold at least 61,229 personally held shares of Cognizant stock

  while it traded at artificially inflated price of $61.30, obtaining proceeds of approximately $3.75

  million on the following date:


                        CTSH            $61.30      61,229         2016-05-16

         154.    Defendant Breakiron-Evans was aware of material, non-public information

  regarding the Company’s financial reporting, including that Cognizant was making improper

  payments to Indian government officials in exchange for SEZ licensing. While in possession of

  this information, defendant Breakiron-Evans sold at least 20,000 personally held shares of

  Company stock while it traded at artificially inflated prices from $57.79 to $62.20, obtaining

  proceeds of approximately 1.20 million on the following dates:


                         CTSH           $57.79      10,000         2016-03-14

                         CTSH           $62.20      10,000         2015-03-05




                                                  49
Case 2:17-cv-01248-WHW-CLW Document 25 Filed 10/30/18 Page 50 of 70 PageID: 171



         155.      Defendant Fox was aware of material, non-public information regarding the

  Company’s financial reporting, including that Cognizant was making improper payments to

  Indian government officials in exchange for SEZ licensing.          While in possession of this

  information, defendant Fox sold at least 22,345 personally held shares of Cognizant stock while

  it traded at artificially inflated prices from $56.69 to $61.50, obtaining proceeds of

  approximately $1.33 million on the following dates:


                          CTSH           $61.50     12,345       2016-05-10

                          CTSH           $56.69     10,000       2016-02-22


  VI.    THE SECURITIES CLASS ACTION IS SUSTAINED

         156.      On August 8, 2018, this Court denied, in part, the motion to dismiss filed in the

  parallel Securities Class Action.

         157.      With regard to the same challenged false and misleading statements as alleged

  herein, this Court held that plaintiffs in the Securities Class Action adequately set forth

  allegations to establish the following sets of materially misleading statements: 1) “statements

  touting the benefits of $EZ licenses;” 2) “statements in the [2014 and 2015] Sustainability

  Reports touting anticorruption compliance and training and stating that no significant risks of

  corruption were reported;” and 3) “[Cognizant’s] financial reports that misstated bribes as capital

  expenditures.”

         158.      Significantly, in denying the motion to dismiss, this Court assigned “a strong

  inference of scienter as to Cognizant based on the “breadth and duration of the alleged bribery

  scheme, the importance of SEZ licenses to the company, and the alleged involvement of

  Defendant Coburn and other unnamed members of senior management.”




                                                  50
Case 2:17-cv-01248-WHW-CLW Document 25 Filed 10/30/18 Page 51 of 70 PageID: 172



  VII. DAMAGES TO THE COMPANY
          159.    As a result of the Individual Defendants’ wrongful conduct, Cognizant

  disseminated false and misleading statements and omitted material information regarding the

  bribery of officials in India. The false and misleading statements have devastated Cognizant’s

  credibility. Cognizant has been, and will continue to be, severely damaged and injured by the

  Individual Defendants’ misconduct.

          160.    As a direct and proximate result of the Individual Defendants’ actions, Cognizant

  has expended, and will continue to expend, significant sums of money. Such expenditures

  include, but are not limited to: (1) costs incurred from investigating, defending and paying any

  judgments or settlement in the Securities Class Action, which was recently sustained; (2) costs

  and expenses incurred from the Company’s internal investigation and the investigation into the

  Company by the DOJ and the SEC;12 and (3) costs incurred from the misappropriation of

  Company information by the Insider Selling Defendants for the purpose of selling Cognizant

  common stock at artificially-inflated prices;(4) costs incurred from compensation and benefits

  paid to defendant Coburn, which compensation was based at least in part on Cognizant’s

  artificially-inflated stock price; and (5) costs associated with the repurchase of Company shares

  at prices that were artificially inflated.

  VIII. PLAINTIFFS’ DEMAND AND DERIVATIVE ALLEGATIONS
          161.    Plaintiffs bring this action derivatively in the right and for the benefit of

  Cognizant to redress injuries suffered, and to be suffered, by Cognizant as a direct result of the

  Individual Defendants’ for breaches of fiduciary duties, unjust enrichment, insider selling, violation

  12
      Indeed, as noted above, in the 2017 Form 10-K, the Company acknowledged that “In 2017,
  we incurred $36 million in costs related to the FCPA investigation and related lawsuits in
  addition to the $27 million we incurred in 2016. We expect to continue to incur expenses related
  to these matters in 2018.”


                                                   51
Case 2:17-cv-01248-WHW-CLW Document 25 Filed 10/30/18 Page 52 of 70 PageID: 173



  of Section 14(a) of the Securities Exchange Act of 1934, issuing false and misleading statements in

  violation of Section 10(b) of the Exchange Act and SEC Rule 10b-5 promulgated thereunder, and

  corporate waste.

           162.   Plaintiffs will adequately and fairly represent the interests of Cognizant in

  enforcing and prosecuting its rights.

           163.   Plaintiffs did not make a pre-suit demand on the Board to pursue this action

  because such a demand would have been a futile and wasteful act.

           164.   At the time this action was commenced, the Board consisted of the following

  eleven directors: defendants Abdalla, D’Souza, Mackay, Weissman, Breakiron-Evans, Fox,

  Narayanan, Wendel, Chadwick, Klein, and Patsalos-Fox. Plaintiffs have not made any demand

  on the present Board to institute this action because such a demand would be a futile as set forth

  below.

           A.     Demand Is Futile as to All Director Defendants Because the Director
                  Defendants Face a Substantial Likelihood of Liability

           165.   The Director Defendants face a substantial likelihood of liability for their

  individual misconduct. The Director Defendants were directors throughout the time of the false

  and misleading statements referenced above, and as such had a fiduciary duty to ensure that the

  Company’s SEC filings, press releases, and other public statements and presentations concerning

  its business, operations, prospects, internal controls, and financial statements were accurate.

           166.   Moreover, the Director Defendants owed a duty to, in good faith and with due

  diligence, exercise reasonable inquiry, oversight, and supervision to ensure that the Company’s

  internal controls were sufficiently robust and effective (and/or were being implemented

  effectively), and to ensure that the Board’s duties were being discharged in good faith and with

  the required diligence and due care. Instead, the Director Defendants knowingly and/or with



                                                   52
Case 2:17-cv-01248-WHW-CLW Document 25 Filed 10/30/18 Page 53 of 70 PageID: 174



  reckless disregard reviewed, authorized, and/or caused the publication of the materially false and

  misleading statements discussed above that disguised a bribery scheme in which Cognizant paid

  improper payments to Indian officials in order to obtain the permits for its Indian facilities,

  which caused the Company’s stock to trade at artificially inflated prices and misrepresented the

  financial health of Cognizant.

         167.    The Director Defendants’ making or authorization of these false and misleading

  statements, failure to timely correct such statements, failure to take necessary and appropriate

  steps to ensure that the Company’s internal controls were sufficiently robust and effective

  (and/or were being implemented effectively), and failure to take necessary and appropriate steps

  to ensure that the Board’s duties were being discharged in good faith and with the required

  diligence constitute breaches of fiduciary duties and have resulted in the Director Defendants

  facing a substantial likelihood of liability. If the Director Defendants were to bring a suit on

  behalf of Cognizant to recover damages sustained as a result of this misconduct, they would

  expose themselves to significant liability. This is something they will not do. For this reason

  demand is futile.

         168.    Moreover, all of the Director Defendants are conflicted due to the Securities Class

  Action’s survival of the motion to dismiss under the rigorous standards for pleading securities

  fraud. If the Director Defendants were to bring the claims at issue here, it would be tantamount

  to admitting liability in the Securities Class Action. If the Company presses forward with its

  rights of action in this case, then the Company’s efforts would undercut or even compromise the

  defense of the that case, making demand futile. The Director Defendants are therefore incapable

  of disinterestedly and independently considering a demand to investigate, commence, or

  vigorously prosecute this action.




                                                 53
Case 2:17-cv-01248-WHW-CLW Document 25 Filed 10/30/18 Page 54 of 70 PageID: 175



         169.    Furthermore, the Director Defendants all negligently made material misstatements

  in the Proxy Statement and therefore are subject to a substantial likelihood of liability.

         170.    Lastly, the Director Defendants also face a substantial likelihood of liability for

  breaching their fiduciary duties by allowing Defendant Coburn to resign, instead of terminating

  and bringing claims against him. The Company placed the blame for the bribery scheme on the

  shoulders of senior management who were “no longer with the Company or in a senior

  management position,” the most prominent of whom was undoubtedly defendant Coburn.

  Specifically, the Board, in breach of their fiduciary duty, failed to claw back undeserved pay and

  bonuses Coburn received during the years that his compensation was based in part on inflated

  growth and success stemming from the bribery scheme that Coburn knew about and participated

  in. The Director Defendants’ decision is not protected by the business judgment rule and

  constitutes waste. Accordingly, demand upon the Director Defendants is futile.

         B.      Defendants D’Souza, Klein, Narayanan, Wendel, Weissman, Fox, Breakiron-
                 Evans, Patsalos-Fox, MacKay, and Abdalla Face a Substantial Likelihood of
                 Liability Due to Violating Section 10(b) of the Exchange Act and SEC Rule
                 10b-5

         171.    In connection with Cognizant’s repurchases of Cognizant shares, Defendants

  D’Souza, Klein, Narayanan, Wendel, Weissman, Fox, Breakiron-Evans, Patsalos-Fox, MacKay,

  and Abdalla caused Cognizant to issue and disseminate false or misleading statements, which

  they knew, or recklessly disregarded, were false or misleading, and were intended to deceive,

  manipulate, or defraud, as alleged herein. Those false and misleading statements and Defendants

  D’Souza, Klein, Narayanan, Wendel, Weissman, Fox, Breakiron-Evans, Patsalos-Fox, MacKay,

  and Abdalla’s course of conduct were designed to artificially inflate the price of the Company’s

  common stock. At the same time that the price of the Company’s common stock was inflated due

  to the false or misleading statements made by Defendants D’Souza, Klein, Narayanan, Wendel,



                                                   54
Case 2:17-cv-01248-WHW-CLW Document 25 Filed 10/30/18 Page 55 of 70 PageID: 176



  Weissman, Fox, Breakiron-Evans, Patsalos-Fox, MacKay, and Abdalla, these defendants also

  caused the Company to repurchase millions of shares of its own common stock at prices that

  were artificially inflated due to these defendants’ false or misleading statements, in violation of

  Section 10(b) of the Exchange Act and SEC Rule 10b-5. Therefore Defendants D’Souza, Klein,

  Narayanan, Wendel, Weissman, Fox, Breakiron-Evans, Patsalos-Fox, MacKay, and Abdalla are

  subject to a substantial likelihood of liability.

          C.      Defendants Abdalla, Mackay, Breakiron-Evans, Wendel, Chadwick, and
                  Klein as Audit Committee Members Are Not Disinterested as they Face a
                  Substantial Likelihood of Liability

          172.    During the Relevant Period, defendants Abdalla, Mackay, Breakiron-Evans,

  Wendel, Chadwick, and Klein served as members of the Audit Committee. Pursuant to the

  Company’s Audit Committee Charter, the members of the Audit Committee were and are

  responsible for, inter alia, oversight over the Company’s financial information reported to the

  public and the adequacy of the Company’s internal controls. The Audit Committee Defendants

  breached their fiduciary duties of due care, loyalty, and good faith, because the Audit

  Committee, inter alia, allowed or permitted the Company to disseminate false and misleading

  statements in the Company’s SEC filings and other disclosures. Therefore, the Audit Committee

  Defendants each face a substantial likelihood of liability for their breach of fiduciary duties and

  any demand upon them is futile.

          D.      Defendants D’Souza, Breakiron-Evans, Fox, and Klein Face a Substantial
                  Likelihood of Liability Because of their Challenged Sales

          173.    Defendants D’Souza, Breakiron-Evans, Fox, and Klein each illicitly sold shares

  of Cognizant stock while they were in possession of material, adverse, non-public information,

  during a time in which Cognizant stock was artificially inflated due to the Individual Defendants’

  misconduct. As a result of these illicit insider sales, defendants D’Souza, Breakiron-Evans, Fox,



                                                      55
Case 2:17-cv-01248-WHW-CLW Document 25 Filed 10/30/18 Page 56 of 70 PageID: 177



  and Klein each received direct financial benefits not shared with Cognizant shareholders, and

  are, therefore, each directly interested in a demand. Further, defendants D’Souza, Breakiron-

  Evans, Fox, and Klein each are interested in a demand because they face a substantial likelihood

  of liability for their breaches of fiduciary duties of loyalty and good faith based on their

  challenged insider sales. Accordingly, demand upon defendants D’Souza, Breakiron-Evans,

  Fox, and Klein is futile.

         E.      Defendants D’Souza and Narayanan Are Not Independent Per the
                 Company’s SEC Filings

         174.    Defendants D’Souza and Narayanan are not independent directors as the Board

  admits in the Company’s Proxy Statement filed with the SEC on April 29, 2016 (“Proxy

  Statement”).13 Defendant D’Souza’s, as CEO of Cognizant, derives substantially all of his

  income from his employment with Cognizant therefore he could not independently consider any

  demand to sue himself for breaching his fiduciary duties to Cognizant because that would expose

  him to liability and threaten his livelihood.

         175.    Defendant Narayanan is Vice Chairman of the Board since 2003, and served as

  the President from 2003 through 2006 and the CEO of Cognizant from 2003 through 2006. He

  also served in certain executive positions at Cognizant’s Indian subsidiary, specifically President

  from 1996 through 2003 and Chief Technology Officer from 1994 through 1996. Defendant

  Narayanan cannot independently consider any demand to sue himself for breaching his fiduciary

  duties to Cognizant because that would expose him to liability and threaten his livelihood, in




  13
      Per the Proxy Statement, the Board determined that defendants D’Souza and Narayanan are
  not “independent directors” under the “rules of NASDAQ Stock Market LLC (“NASDAQ”),
  which require that, in the opinion of the Board, such person not have a relationship that would
  interfere with the exercise of independent judgment in carrying out the responsibilities of a
  Director.”


                                                  56
Case 2:17-cv-01248-WHW-CLW Document 25 Filed 10/30/18 Page 57 of 70 PageID: 178



  addition to the fact that Narayanan’s longstanding business relationship with Cognizant impairs

  his ability to independently consider a demand.

         F.      Defendants D’Souza and Weissman Are Unable to Independently Consider a
                 Demand

         176.    Demand is futile as to defendants D’Souza and Weissman because they have

  significant business and longtime friendships with defendant Coburn and each other.             In

  particular, it appears from the Company’s announcements that defendant Coburn was one of the

  “senior management” that perpetuated the bribery scheme.             Defendant Coburn worked

  extensively with Defendants D’Souza and Weissman at The Dun & Bradstreet Corporation

  (“D&B”) in the 1990s prior to and during Cognizant’s split from D&B in 1995. Consequently,

  defendants D’Souza and Weissman’s longtime association with one another, and defendant

  Coburn, prevent them from independently considering a demand.

                                            COUNT I
                (Against the Individual Defendants for Breach of Fiduciary Duties)

         177.    Plaintiffs incorporate by reference and reallege each and every allegation set forth

  above, as though fully set forth herein.

         178.    By the acts, transactions, and courses of conduct alleged herein, the Individual

  Defendants have violated their fiduciary duties of care and loyalty owed to the public

  shareholders of Cognizant.

         179.    As demonstrated by the allegations above, the Individual Defendants have failed

  to exercise the necessary care required, and breached their duty of loyalty because, among other

  reasons, they caused Cognizant to issue false and misleading statements and they failed to take

  steps to protect Cognizant from the damage stemming from the Company’s ineffective internal

  controls over financial reporting and Cognizant’s bribery scheme.




                                                    57
Case 2:17-cv-01248-WHW-CLW Document 25 Filed 10/30/18 Page 58 of 70 PageID: 179



         180.    And, as demonstrated by the allegations above, the Individual Defendants have

  also failed to exercise the necessary care required, and breached their duty of loyalty because,

  among other reasons, they failed to take steps to maintain adequate internal controls necessary to

  prevent against the conduct alleged herein.

         181.    As a direct and proximate result of these Individual Defendants’ breaches of their

  fiduciary obligations, Cognizant has sustained and continues to sustain significant damages. As

  a result of the misconduct alleged herein, the Individual Defendants are liable to the Company.

                                            COUNT II
                (Against Insider Selling Defendants for Breach of Fiduciary Duties
                    for Insider Selling and Concealing Material Information)

         182.    Plaintiffs incorporate by reference and reallege each and every allegation set forth

  above, as though fully set forth herein.

         183.    At the time of each of the stock sales set forth above, the Insider Selling

  Defendants knew, but did not disclose publicly, that the Company lacked effective internal

  controls over financial reporting and Cognizant had engaged in a bribery scheme that affected

  the Company’s financial condition. The Insider Selling Defendants made each of the stock sales

  described herein on the basis of and because of their knowledge of the material, non-public

  information described herein.

         184.    Further, at the time of their stock sales, the Insider Selling Defendants knew that

  when the truth about Company’s conduct was finally reported, the price of the Company’s

  common stock would dramatically decrease. The Insider Selling Defendants’ sale of Cognizant

  common stock based on their knowledge of this material non-public information was a breach of

  their fiduciary duties of loyalty and good faith.




                                                      58
Case 2:17-cv-01248-WHW-CLW Document 25 Filed 10/30/18 Page 59 of 70 PageID: 180



         185.    Accordingly, the Company is entitled to the imposition of a constructive trust on

  any profits the Insider Selling Defendants obtained thereby.

         186.    Plaintiffs, on behalf of Cognizant, has no adequate remedy at law.

                                            COUNT III
                 (Against the Insider Selling Defendants for Unjust Enrichment)

         187.    Plaintiffs incorporate by reference and reallege each and every allegation set forth

  above, as though fully set forth herein.

         188.    By their wrongful acts and omissions, the Insider Selling Defendants, were

  unjustly enriched at the expense of and to the detriment of Cognizant.

         189.    Each Insider Selling Defendant was unjustly enriched by their receipt of proceeds

  from their illegal sales of Cognizant common stock, as alleged herein.

         190.    Plaintiffs, as shareholders and representatives of Cognizant, seeks restitution from

  the Insider Selling Defendants, and seeks an order of this Court disgorging all profits, benefits,

  and other compensation obtained by the Insider Selling Defendants as a result of their wrongful

  conduct and fiduciary breaches.

         191.    Plaintiffs, on behalf of Cognizant, have no adequate remedy at law.

                                            COUNT IV
                             (Against All the Director Defendants for
                Violations of Section 14(a) of the Securities Exchange Act of 1934)

         192.    Plaintiffs incorporate by reference and reallege each and every allegation

  contained above, as though fully set forth in this paragraph, except to the extent those allegations

  plead knowing or reckless conduct by the Director Defendants. This claim is based solely on

  negligence, not on any allegation of reckless or knowing conduct by or on behalf of the Director

  Defendants. Plaintiffs specifically disclaim any allegations of, reliance upon any allegation of, or

  reference to any allegation of fraud, scienter, or recklessness with regard to this claim.



                                                   59
Case 2:17-cv-01248-WHW-CLW Document 25 Filed 10/30/18 Page 60 of 70 PageID: 181



         193.    SEC Rule 14a-9 (17 C.F.R. § 240.14a-9), promulgated under Section 14(a) of the

  Exchange Act, provides:

                 No solicitation subject to this regulation shall be made by means of any
                 proxy statement form of proxy, notice of meeting or other communication,
                 written or oral, containing any statement which, at the time and in the light
                 of the circumstances under which it is made, is false or misleading with
                 respect to any material fact, or which omits to state any material fact
                 necessary in order to make the statements therein not false or misleading
                 or necessary to correct any statement in any earlier communication with
                 respect to the solicitation of a proxy for the same meeting or subject
                 matter which has become false or misleading.

         194.    The Director Defendants negligently issued, caused to be issued, and participated

  in the issuance of materially misleading written statements in the Proxy Statement. Specifically,

  the Proxy Statement violated § 14(a) and Rule 14a-9 because it solicited Cognizant shareholder

  votes for, inter alia, director reelection and executive compensation, while simultaneously

  misrepresenting and/or failing to disclose the bribery scheme and the Company’s false financial

  performance that had been continuously touted and repeated by the Individual Defendants.

         195.    As alleged herein, in the Proxy Statement, the Director Defendants also

  specifically referenced the Code of Ethics, which required compliance with all laws, rules, and

  regulations. Because the Company, under the Director Defendants’ direction and on their watch,

  was affirmatively engaging in illicit activity in violation of laws and/or regulations, the Director

  Defendants affirmatively violated the Code. Not only did the Proxy Statement not disclose these

  illicit activities, it did not disclose that the express terms of the Code were being violated. Rather

  than disclose the truth of the Company’s financial condition and the violations of the Code of

  Ethics, the Director Defendants issued a series of false and misleading statements.

         196.    Finally, in the Proxy Statement, the Director Defendants repeatedly falsely touted

  that the proposed executive compensation packages (which were voted on by the Company’s




                                                   60
Case 2:17-cv-01248-WHW-CLW Document 25 Filed 10/30/18 Page 61 of 70 PageID: 182



  shareholders) were based on a so-called “pay for performance.” The Director Defendants’

  statements in the Proxy statement, which touted a purported “pay for performance” philosophy

  were false all along as alleged herein.

         197.    In the exercise of reasonable care, the Director Defendants should have known

  that the statements contained in the Proxy Statement were materially false and misleading.

         198.    The misrepresentations and omissions in the Proxy Statement were material. The

  Proxy Statement was an essential link in the accomplishment of the continuation of the Director

  Defendants’ scheme.

         199.    In the exercise of reasonable care, the Director Defendants should have known

  that the statements contained in the Proxy Statement were materially false and misleading, and/or

  that the Proxy Statement omitted material information.

         200.     Plaintiffs, on behalf of Cognizant thereby seek relief for damages inflicted upon

  the Company based on the misleading Proxy Statement in connection with the improper re-

  election of the members of the Board and the approval of executive compensation.

                                        COUNT V
    (Against Defendants D’Souza, Klein, Narayanan, Wendel, Weissman, Fox, Breakiron-
  Evans, Patsalos-Fox, MacKay, and Abdalla for Violations of Section 10(b) of the Exchange
                     Act and SEC Rule 10b-5 Promulgated Thereunder)

         201.    Plaintiff incorporates by reference and reallege each and every allegation

  contained above, as though fully set forth herein.

         202.    During the Relevant Period, in connection with Cognizant’s repurchases of

  Cognizant shares, Defendants D’Souza, Klein, Narayanan, Wendel, Weissman, Fox, Breakiron-

  Evans, Patsalos-Fox, MacKay, and Abdalla disseminated or approved false or misleading

  statements about Cognizant as alleged herein, which they knew, or recklessly disregarded, were

  false or misleading and were intended to deceive, manipulate, or defraud. Those false or



                                                  61
Case 2:17-cv-01248-WHW-CLW Document 25 Filed 10/30/18 Page 62 of 70 PageID: 183



  misleading statements and Defendants’ course of conduct were designed to artificially-inflate the

  price of the Company’s common stock.

         203.    At the same time that the price of the Company’s common stock was inflated due

  to the false or misleading statements made by D’Souza, Klein, Narayanan, Wendel, Weissman,

  Fox, Breakiron-Evans, Patsalos-Fox, MacKay, and Abdalla, these defendants caused the

  Company to repurchase millions of shares of its own common stock at prices that were

  artificially inflated due to these Defendants’ false or misleading statements.

         204.    Defendants D’Souza, Klein, Narayanan, Wendel, Weissman, Fox, Breakiron-

  Evans, Patsalos-Fox, MacKay, and Abdalla violated Section 10(b) of the Exchange Act and

  SEC Rule 10b-5 in that they (a) employed devices, schemes, and artifices to defraud; (b) made

  untrue statements of material facts or omitted to state material facts necessary in order to make

  the statements made, in light of the circumstances under which they were made, not misleading;

  and/or (c) engaged in acts, practices, and a course of business that operated as a fraud or deceit

  upon Cognizant in connection with the Company’s purchases of Cognizant stock during the

  Relevant Period.

         205.    Throughout the Relevant Period, Defendants D’Souza, Klein, Narayanan,

  Wendel, Weissman, Fox, Breakiron-Evans, Patsalos-Fox, MacKay, and Abdalla, individually

  and in concert, directly and indirectly, the Individual Defendants, by the use of means or

  instrumentalities of interstate commerce, the United States mails, interstate telephone

  communications, and a national securities exchange, employed a device, scheme, or artifice to

  defraud, made untrue statements of material facts and omitted to state material facts necessary in

  order to make the statements made, in light of the circumstances in which they were made, not

  misleading, and engaged in acts, practices, and a course of business which operated as a fraud




                                                   62
Case 2:17-cv-01248-WHW-CLW Document 25 Filed 10/30/18 Page 63 of 70 PageID: 184



  and deceit upon the Company and shareholders in connection with their purchases of Cognizant

  stock during the Relevant Period, all in violation of Section 10(b) of the Exchange Act and SEC

  Rule 10b-5 promulgated thereunder.

         206.    Defendants D’Souza, Klein, Narayanan, Wendel, Weissman, Fox, Breakiron-

  Evans, Patsalos-Fox, MacKay, and Abdalla as senior management and directors of the Company

  were therefore, directly responsible, and are liable for all materially false or misleading

  statements made during the Relevant Period, as alleged above.

         207.    Defendants D’Souza, Klein, Narayanan, Wendel, Weissman, Fox, Breakiron-

  Evans, Patsalos-Fox, MacKay, and Abdalla acted with scienter throughout the Relevant Period,

  in that they acted either with intent to deceive, manipulate, or defraud, or with severe

  recklessness. The misstatements and omissions of material facts set forth in this complaint were

  either known to Defendants D’Souza, Klein, Narayanan, Wendel, Weissman, Fox, Breakiron-

  Evans, Patsalos-Fox, MacKay, and Abdalla or were so obvious that these Defendants should

  have been aware of them. Throughout the Relevant Period, Defendants D’Souza, Klein,

  Narayanan, Wendel, Weissman, Fox, Breakiron-Evans, Patsalos-Fox, MacKay, and Abdalla also

  had a duty to disclose new information that came to their attention and rendered their prior

  statements to the market materially false or misleading.

         208.    The false or misleading statements of Defendants D’Souza, Klein, Narayanan,

  Wendel, Weissman, Fox, Breakiron-Evans, Patsalos-Fox, MacKay, and Abdalla were made in

  connection with the purchase or sale of the Company’s stock, both by the Company itself and by

  the Insider Selling Defendants.

         209.    As a result of the misconduct alleged herein of Defendants D’Souza, Klein,

  Narayanan, Wendel, Weissman, Fox, Breakiron-Evans, Patsalos-Fox, MacKay, and Abdalla




                                                  63
Case 2:17-cv-01248-WHW-CLW Document 25 Filed 10/30/18 Page 64 of 70 PageID: 185



  Cognizant has, and will continue to, suffer damages in that it paid artificially-inflated prices for

  Cognizant common stock purchased as part of the repurchase program and suffered losses when

  the previously undisclosed facts relating to Cognizant’s bribery scheme was disclosed on

  September 29, 2017. Cognizant would not have purchased these securities at the prices it paid, or

  at all, but for the artificial inflation in the Company’s stock price caused by the false or

  misleading statements of Defendants D’Souza, Klein, Narayanan, Wendel, Weissman, Fox,

  Breakiron-Evans, Patsalos-Fox, MacKay, and Abdalla.

         210.    As a direct and proximate result of the wrongful conduct of Defendants D’Souza,

  Klein, Narayanan, Wendel, Weissman, Fox, Breakiron-Evans, Patsalos-Fox, MacKay, and

  Abdalla, the Company suffered damages in connection with its purchases of Cognizant stock

  during the Relevant Period. By reason of such conduct, Defendants D’Souza, Klein, Narayanan,

  Wendel, Weissman, Fox, Breakiron-Evans, Patsalos-Fox, MacKay, and Abdalla. are liable to the

  Company pursuant to Section 10(b) of the Exchange Act and SEC Rule 10b-5.

                                          COUNT VI
                       (Against Defendant Coburn for Unjust Enrichment)

         211.    Plaintiffs incorporate by reference and reallege each and every allegation

  contained above, as though fully set forth herein.

         212.    By his wrongful acts and omissions, Defendant Coburn was unjustly enriched at

  the expense and to the detriment of Cognizant. Defendant Coburn received bonuses, stock

  options, stock, or similar compensation from Cognizant that was tied to the Company’s financial

  performance, or otherwise received compensation that was unjust in light of his prominent role

  in the bribery scheme and his bad faith conduct.

         213.    Plaintiffs, on behalf of Cognizant, seeks restitution from Defendant Coburn and

  seeks an order of this Court disgorging all profits, benefits, and other compensation—including



                                                  64
Case 2:17-cv-01248-WHW-CLW Document 25 Filed 10/30/18 Page 65 of 70 PageID: 186



  any salary, options, performance-based compensation, and stock—obtained by Defendant

  Coburn due to his wrongful conduct alleged in this Complaint.

         214.      Plaintiffs, on behalf of Cognizant, have no adequate remedy at law.

                                            COUNT VII
                       (Against the Director Defendants for Corporate Waste)

         215.      Plaintiffs incorporate by reference and reallege each and every allegation

  contained above, as though fully set forth herein.

         216.      The Director Defendants have a fiduciary duty to protect Cognizant’s assets from

  loss or waste.

         217.      The Director Defendants caused Cognizant to waste its corporate assets by

  allowing defendant Coburn to “retire” as President, even though Cognizant had grounds to

  terminate Coburn for cause and failed to failed to claw back undeserved pay and bonuses Coburn

  received during the years that his compensation was based in part on inflated growth and success

  stemming from the bribery scheme that Coburn knew about and participated in.

         218.      In addition, Defendants D’Souza, Klein, Narayanan, Wendel, Weissman, Fox,

  Breakiron-Evans, Patsalos-Fox, MacKay, and Abdalla, by approving the stock repurchase

  program, these defendant breached this fiduciary duty and have caused Cognizant to waste its

  corporate assets on the repurchase of stock at artificially-inflated prices.

         219.      As a result of the Director Defendants’ corporate waste, the Company has

  suffered damages.

  IX.    PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs demands judgment in the Company’s favor against the

  Individual Defendants as follows:




                                                    65
Case 2:17-cv-01248-WHW-CLW Document 25 Filed 10/30/18 Page 66 of 70 PageID: 187



            A.     Declaring that Plaintiffs may maintain this derivative action on behalf of

  Cognizant, and that Plaintiffs are a proper and adequate representative of the Company;

            B.     Against the Individual Defendants and in favor of the Company for the amount of

  damages sustained by the Company as a result of the Individual Defendants’ breaches of

  fiduciary duties and unjust enrichment;

            C.     Awarding to Cognizant restitution from the Individual Defendants, and each of

  them, and ordering disgorgement of all profits, benefits and other compensation obtained by

  them;

            D.     Imposing a constructive trust and awarding the Company the disgorgement of all

  profits made by the Insider Selling Defendants as a result of the fiduciary breaches alleged

  herein;

            E.     Granting appropriate equitable relief to remedy the Individual Defendants’

  breaches of fiduciary duties and other violations of law, including, but not limited to, the

  institution of appropriate corporate governance measures;

            F.     Awarding to Plaintiffs the costs and disbursements of the action, including

  reasonable attorneys’ fees, accountants’ and experts’ fees, costs, and expenses; and

            G.     Granting such other and further relief as the Court deems just and proper.

  X.        JURY DEMAND

            Plaintiffs demand a trial by jury.

  Dated: October 30, 2018                        Respectfully submitted,


                                                 _______________________________
                                                 Gary S. Graifman, Esq.
                                                 Jay I. Brody, Esq.
                                                 KANTROWITZ, GOLDHAMER
                                                 & GRAIFMAN, P.C.


                                                     66
Case 2:17-cv-01248-WHW-CLW Document 25 Filed 10/30/18 Page 67 of 70 PageID: 188



                                   210 Summit Avenue
                                   Montvale, New Jersey 07645
                                   Tel.: 201.391.7000
                                   Fax.: 201.307.1086
                                   ggraifman@kgglaw.com

                                   Liaison Counsel for Plaintiffs

                                   William B. Federman, Esq. (Admitted Pro Hac Vice)
                                   FEDERMAN & SHERWOOD
                                   10205 N. Pennsylvania Avenue
                                   Oklahoma City, OK 73120
                                   Telephone: (405) 235-1560
                                   Facsimile: (405) 239-2112
                                   wbf@federmanlaw.com

                                   Attorneys for Plaintiffs




                                       67
Case 2:17-cv-01248-WHW-CLW Document 25 Filed 10/30/18 Page 68 of 70 PageID: 189
Case 2:17-cv-01248-WHW-CLW Document 25 Filed 10/30/18 Page 69 of 70 PageID: 190




                                             VERIFICATION

            I, Marjorie A. Hoy, as Trustee and Beneficiary of the James B. Hoy & Marjorie A. Hoy
  TTEES FBO Marjorie A. Hoy Rev Liv Trust, have authorized the filing of the attached

  Consolidated Verified Shareholder Derivative Complaint (“Complaint”).                    I have read the

  Complaint, and the allegations therein are true to the best of my knowledge, information, and

  belief.

            I declare under penalty of perjury that the foregoing is true and correct.


                       Oct 27, 2018
                                                          Marjorie A. Hoy
                                                          Marjorie A. Hoy (Oct 27, 2018)
  DATED: October__,2018                                   _____________________________

                                                           Marjorie A. Hoy
     Case 2:17-cv-01248-WHW-CLW Document 25 Filed 10/30/18 Page 70 of 70 PageID: 191




October 25, 2018
